 



Exhibit 10.1
EXCLUSIVE LICENSE AND RESEARCH COLLABORATION AGREEMENT
by and between
MERCK & CO., INC.
and
SURMODICS, INC.





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      1.   DEFINITIONS     1  
 
                    2.   RESEARCH PROGRAM; REGULATORY MATTERS     10  
 
                   
 
                   
 
    2.1     Purpose; Responsibilities     10  
 
                   
 
    2.2     Conduct of Research     11  
 
                   
 
    2.3     Outline, Specification and Funding of SurModics’ Research Program
Activities     12  
 
                   
 
    2.4     Program Coordinators     15  
 
                   
 
    2.5     Joint Research Committee     15  
 
                   
 
    2.6     Exchange of Information     16  
 
                   
 
    2.7     Records and Reports     16  
 
                   
 
    2.8     Research Information and Inventions     17  
 
                   
 
    2.9     Research Program Term; Termination of Research Program     18  
 
                   
 
    2.10     Materials     19  
 
                   
 
    2.11     [*]     19  
 
                   
 
    2.12     Use of Human Materials     19  
 
                    3.   LICENSES; DEVELOPMENT AND COMMERCIALIZATION     20  
 
                   
 
                   
 
    3.1     License Grants to Merck     20  
 
                   
 
    3.2     Option for Exclusive Other [*] Licenses     21  
 
                   
 
    3.3     License Grants to SurModics     22  
 
                   
 
    3.4     No Implied Licenses; Reservation of Rights     23  
 
                   
 
    3.5     Development and Commercialization     23  
 
                   
 
    3.6     Excused Performance     24  
 
                    4.   CONFIDENTIALITY AND PUBLICATION     24  
 
                   
 
    4.1     Nondisclosure Obligation     24  

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



                     
 
    4.2     SurModics Know-How     25  
 
                   
 
    4.3     Publication     25  
 
                   
 
    4.4     Publicity/Use of Names     26  
 
                   
 
    4.5     Certain Obligations of SurModics     27  
 
                    5.   PAYMENTS; ROYALTIES AND REPORTS     27  
 
                   
 
                   
 
    5.1     License Fee and Milestone Payments     27  
 
                   
 
    5.2     Royalties     28  
 
                   
 
    5.3     Reports; Payment of Royalty     30  
 
                   
 
    5.4     Audits     30  
 
                   
 
    5.5     Payment Exchange Rate     31  
 
                   
 
    5.6     Income Tax Withholding     31  
 
                    6.   REPRESENTATIONS AND WARRANTIES     32  
 
                   
 
                   
 
    6.1     Mutual Representations and Warranties     32  
 
                   
 
    6.2     SurModics Representations and Warranties     32  
 
                   
 
    6.3     SurModics Further Representations, Warranties and Covenants     34  
 
                   
 
    6.4     Merck Representations and Warranties     34  
 
                   
 
    6.5     DISCLAIMER OF WARRANTIES     34  
 
                   
 
    6.6     LIMITATION ON DAMAGES TO OTHER PARTY     35  
 
                    7.   PATENT PROVISIONS     35  
 
                   
 
                   
 
    7.1     Filing, Prosecution and Maintenance of Patents     35  
 
                   
 
    7.2     [*]     36  
 
                   
 
    7.3     Interference, Opposition, Reexamination and Reissue     36  
 
                   
 
    7.4     Enforcement and Defense     37  
 
                   
 
    7.5     Infringement     38  
 
                   
 
    7.6     Cooperation; Patent Term Extension and Restoration     39  

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-ii-



--------------------------------------------------------------------------------



 



                     
 
    7.7     [*]     39  
 
                    8.   MANUFACTURING AND SUPPLY OBLIGATIONS     40  
 
                    9.   TERM AND TERMINATION     40  
 
                   
 
    9.1     Term and Expiration     40  
 
                   
 
    9.2     Termination by Merck     40  
 
                   
 
    9.3     Termination for Cause     41  
 
                   
 
    9.4     Effect of Expiration or Termination; Survival     42  
 
                    10.   INDEMNIFICATION     43  
 
                   
 
                   
 
    10.1     Indemnification by Merck     43  
 
                   
 
    10.2     Indemnification by SurModics     43  
 
                   
 
    10.3     Third Party Claim Procedure     43  
 
                    11.   MISCELLANEOUS     44  
 
                   
 
                   
 
    11.1     Force Majeure     44  
 
                   
 
    11.2     Assignment/ Change of Control     44  
 
                   
 
    11.3     Severability     45  
 
                   
 
    11.4     Notices     45  
 
                   
 
    11.5     Applicable Law     46  
 
                   
 
    11.6     Dispute Resolution     46  
 
                   
 
    11.7     Entire Agreement; Amendments     48  
 
                   
 
    11.8     Affiliates     48  
 
                   
 
    11.9     Headings     48  
 
                   
 
    11.10     Independent Contractors     48  
 
                   
 
    11.11     Waiver     48  
 
                   
 
    11.12     Cumulative Remedies     49  
 
                   
 
    11.13     Waiver of Rule of Construction     49  

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-iii-



--------------------------------------------------------------------------------



 



                     
 
    11.14     Certain Conventions     49  
 
                   
 
    11.15     Business Day Requirements     49  
 
                   
 
    11.16     Counterparts     49  
 
                   
 
    11.17     Adverse Experience Reporting     49  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES

     
SCHEDULE 1.58
  REGULATORY RELATED DOCUMENTS
 
   
SCHEDULE 1.65
  SURMODICS BACKGROUND PATENTS
 
   
SCHEDULE
  [*]
 
   
SCHEDULE 2.1
  RESEARCH PROGRAM
 
   
SCHEDULE 2.3.2
  [*]
 
   
SCHEDULE 2.3.3
  [*]
 
   
SCHEDULE 3.2.3
  FORM OF FEASIBILITY STUDY AGREEMENT
 
   
SCHEDULE
  [*]
 
   
SCHEDULE 4.4
  PRESS RELEASES
 
   
SCHEDULE 5.1.3
  [*]
 
   
SCHEDULE 6.2(a)
  [*]
 
   
SCHEDULE 6.2(l)
  [*]
 
   
SCHEDULE 6.3
  [*]
 
   
SCHEDULE 7.2
  [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-v-



--------------------------------------------------------------------------------



 



EXCLUSIVE LICENSE AND RESEARCH COLLABORATION AGREEMENT
THIS AGREEMENT (this “Agreement”) is effective as of June 26, 2007 (the
“Effective Date”) and is entered into by and between Merck & Co., Inc., a
corporation organized and existing under the laws of New Jersey (“Merck”) and
SurModics, Inc., a corporation organized and existing under the laws of
Minnesota (“SurModics”).
RECITALS:
WHEREAS, SurModics has developed SurModics Know-How (as hereinafter defined) and
has SurModics Patent Rights (as hereinafter defined) relating to its I-vation
Platform (as hereinafter defined);
WHEREAS, Merck and SurModics desire to enter into a research collaboration to
develop the I-vation Platform for use with a certain steroid and with Merck’s
pharmaceutical and biological products upon the terms and conditions set forth
herein;
WHEREAS, Merck desires to obtain a license under SurModics Technology (as
hereinafter defined) upon the terms and conditions set forth herein and
SurModics desires to grant such a license;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

1.   DEFINITIONS       Unless specifically set forth to the contrary herein, the
following terms, whether used in the singular or plural, shall have the
respective meanings set forth below:   1.1   “Act” shall mean, as applicable,
the United States Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.,
and/or the Public Health Service Act, 42 U.S.C. §§ 262 et seq., as such may be
amended from time to time.   1.2   “Affiliate” shall mean with respect to any
Party, (a) any other Person of which [*] or more of the securities or other
ownership interests representing the equity, the voting stock or, if applicable,
general partnership interest of such other Person are owned, controlled, or
held, directly or indirectly by, or under common ownership or control with, such
Party; or (b) any other Person that, directly or indirectly, owns, controls, or
holds [*] (or the maximum ownership interest permitted by law) or more of the
securities or other ownership interests representing the equity, the voting
stock or, if applicable, the general partnership interest, of such Party or is
otherwise able to control the direction of such Party.[*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-1-



--------------------------------------------------------------------------------



 



1.3   “Calendar Quarter” shall mean the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 and
December 31.   1.4   “Calendar Year” shall mean each successive period of twelve
(12) months commencing on January 1 and ending on December 31.   1.5   “cGMPs”
shall mean all applicable laws and regulations, including, without limitation,
the laws and regulations applicable in the United States, European Union, and/or
Japan, relating to the Manufacture (as defined in Article 8 and the Supply
Agreement) of I-vation Platform, Products and/or Surgical Instruments.   1.6  
“Change of Control” shall mean with respect to a Party: (a) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(b) a merger, reorganization or consolidation involving such Party in which the
voting securities of such Party outstanding immediately prior thereto cease to
represent at least [*] of the combined voting power of the surviving entity
immediately after such merger, reorganization or consolidation; or (c) a person
or entity, or group of persons or entities, acting in concert to acquire more
than [*] of the voting equity securities or management control of such Party.  
1.7   “Clinical Trial” shall mean a Phase I Clinical Trial, Phase II Clinical
Trial or Phase III Clinical Trial, as applicable.   1.8   “Combination Product”
shall mean the I-vation Platform incorporating a combination of two or more of
the following: TA Compound(s), [*] or Licensed Other [*] Compound(s) as active
ingredients and, for the purposes of Sections 5.2 through 5.6, in final form
(a) for sale by prescription, over-the-counter or any other method, or (b) for
administration in a Clinical Trial or post-Marketing Authorization clinical
trial.   1.9   “Commercially Reasonable Efforts” shall mean (a) with respect to
the efforts to be expended by a Party to accomplish a particular objective other
than those covered by clause (b), the good faith and diligent efforts,
consistent with the usual practice followed by such Party, to accomplish a
similar objective under similar circumstances; and (c) [*] Commercially
Reasonable Efforts shall be determined on a market-by-market basis for a
particular Product, and it is anticipated that the level of effort will be
different for different markets, and will change over time, reflecting changes
in the status of the Product and the market(s) involved.   1.10   “Competing
Pharma Change of Control” means a Change of Control involving a Person or group
of Persons acting in concert (a) with collective worldwide sales of ethical
pharmaceutical products in the Calendar Year that preceded the Change of Control
were [*] or more, or (b) [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-2-



--------------------------------------------------------------------------------



 



1.11   “Competing Product” shall mean, with respect to a particular Product and
country of sale, a product (a) using a [*]   1.12   “Control,” “Controls” or
“Controlled by” shall mean with respect to any item of or right under SurModics
Patent Rights, Merck Patent Rights, SurModics Know-How or Merck Know-How, or any
other intellectual property rights, the possession of (whether by ownership or
license, other than pursuant to this Agreement), or the ability of a Party or
its Affiliates, as the case may be, to grant access to, or a license or
sublicense of, such item or right as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party existing at the
time such Party would be required hereunder to grant the other Party such access
or license or sublicense.   1.13   “Extraction Tool” shall mean the surgical
tool that is used to remove the Intravitreal Implant from the eye.   1.14  
“FDA” means the U.S. Food and Drug Administration.   1.15   “Field” shall mean
[*]   1.16   “Filing” of an NDA shall mean the acceptance by a Regulatory
Authority of an NDA for filing.   1.17   “First Commercial Sale” shall mean,
with respect to any Product, the first sale for end use or consumption of such
Product in a country, excluding, however, any sale or other distribution for use
in a Clinical Trial or post-Marketing Authorization clinical trial.   1.18  
“GLP” or “Good Laboratory Practice” shall mean the applicable then-current
standards for laboratory activities for pharmaceuticals or biologicals, as set
forth in the Act and any regulations or guidance documents promulgated
thereunder, as amended from time to time, together with any similar standards of
good laboratory practice as are required by any Regulatory Authority in the
Territory.   1.19   “Improvements” shall mean any and all enhancements,
discoveries, inventions, additions, alterations, modifications, design changes
and other improvements, whether or not patentable, with respect to the I-vation
Platform and Surgical Instruments Controlled by SurModics or its Affiliates
during the Term.   1.20   “IND” shall mean an Investigational New Drug
application, Investigational Device Exemption, Clinical Study Application,
Clinical Trial Exemption, or similar application or submission for approval to
conduct human clinical investigations filed with or submitted to a Regulatory
Authority in conformance with the requirements of such Regulatory Authority.  
1.21   “Information” shall mean any and all information and data including
without limitation, all Merck Know-How, SurModics Know-How, and all other
scientific, pre-clinical,

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-3-



--------------------------------------------------------------------------------



 



    clinical, regulatory, manufacturing, marketing, financial and commercial
information or data, whether communicated in writing or orally or by any other
method, which is provided by one Party to the other Party in connection with
this Agreement.   1.22   “Initiation,” “Initiates” or “Initiated” shall mean,
with respect to a Clinical Trial, the administration by Merck or its Affiliates
of the first dose to a patient in such Clinical Trial.   1.23   “Initiation of a
Feasibility Study” shall mean [*]   1.24   “Initiation of IND-Enabling Study”
shall mean [*]   1.25   “Insertion Tool” shall mean the surgical tool that is
used to insert the Intravitreal Implant into the eye.   1.26   “Intravitreal
Implant” shall mean [*]   1.27   “Invention” shall mean any process, method,
composition of matter, article of manufacture, discovery or finding that is
conceived and/or reduced to practice as a result of the Research Program and/or
a Feasibility Study conducted in accordance with this Agreement.   1.28  
“I-vation Platform” shall mean [*]   1.29   “I-vation TA Product” shall mean the
Intravitreal Implant incorporating a TA Compound as evaluated in the STRIDE
Clinical Trial.   1.30   “JHU License Agreement” means that certain license
agreement entered into on or about September 4, 2001 between The Johns Hopkins
University (“JHU”) and InnoRx, Inc. (“InnoRx") relating to Drug Delivery, the
Addendum entered into on or about November 14, 2003, the Second Addendum entered
into on or about December 21, 2004, the Amendment entered into January 14, 2005,
the Third Addendum entered into on May 31, 2007, and the letter agreement dated
as of June 19, 2007.   1.31   “Joint Program Information and Inventions” shall
mean all protocols, formulas, data, Inventions, know-how and trade secrets,
resulting from the Research Program and/or the Feasibility Studies, whether or
not patentable, developed or invented jointly by employee(s) of Merck, its
Affiliates and/or a Third Party acting on behalf of Merck or its Affiliates
within the scope of the Research Program and/or the Feasibility Studies, on the
one hand, and employee(s) of SurModics, its Affiliates and/or a Third Party
acting on behalf of SurModics or its Affiliates within the scope of the Research
Program and/or the Feasibility Studies, on the other hand.   1.32   “Joint
Program Know-How” shall mean all Joint Program Information and Inventions that
are not claimed or covered by Joint Program Patent Rights.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-4-



--------------------------------------------------------------------------------



 



1.33   “Joint Program Patent Rights” shall mean any and all Patent Rights which
during the Term are Controlled by SurModics and Merck (or their respective
Affiliates) in accordance with Section 2.8.1(c) that claim or cover Joint
Program Information and Inventions.   1.34   “JRC” or “Joint Research Committee”
shall mean the joint research committee established to facilitate the Research
Program and Feasibility Studies, as more fully defined in Section2.5.1.   1.35  
[*]   1.36   [*]   1.37   “Know-How Royalty” shall have the meaning given such
term in Section 5.2.1(b).   1.38   “Licensed Other [*] Compounds” shall mean the
Other [*]   1.39   “Major EU Market” shall mean [*]   1.40   “Marketing
Authorization” shall mean all approvals and permits from the relevant Regulatory
Authority necessary to market and sell a Product and/or Surgical Instrument in
any country (including without limitation, all applicable pricing and
governmental reimbursement approvals even if not legally required to sell
Product or Surgical Instrument(s) in a country).   1.41   “Merck Program
Information and Inventions” shall mean all protocols, formulas, data,
Inventions, know-how and trade secrets, resulting from the Research Program
and/or Feasibility Study, whether or not patentable, and is developed or
invented solely by employees of Merck or its Affiliates or Third Parties acting
on behalf of Merck or its Affiliates within the scope of the Research Program
and/or the Feasibility Studies.   1.42   “Merck Know-How” shall mean any
information and materials, including but not limited to discoveries,
improvements, processes, methods, protocols, formulas, data, inventions
(including without limitation Merck Program Information and Inventions and
Merck’s rights in Joint Program Information and Inventions), know-how and trade
secrets, patentable or otherwise, which as of the Effective Date and/or during
the Term, (a) are Controlled by Merck or its Affiliates, (b) are not generally
known and (c) are necessary to SurModics in the performance of its obligations
under the Research Program, the Feasibility Studies and/or the manufacture and
supply by SurModics of Clinical Supplies and commercial supply of the Products
to Merck and its Related Parties in accordance with Article 8.   1.43   “Merck
Patent Rights” shall mean Patent Rights which during the Term are Controlled by
Merck or its Affiliates that claim or cover Merck Know-How.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-5-



--------------------------------------------------------------------------------



 



1.44   “NDA” shall mean a New Drug Application, Biologics License Application,
Worldwide Marketing Application, Marketing Authorization Application, Premarket
Approval (PMA), Premarket Notification filing pursuant to Section 510(k) of the
US Food, Drug and Cosmetics Act, or similar application or submission for
Marketing Authorization of a Product filed with a Regulatory Authority to obtain
marketing approval for a biological, pharmaceutical or diagnostic product in
that country or in that group of countries.   1.45   “Net Sales” shall mean the
gross amount invoiced for Products sold by Merck or its Related Parties to the
first Third Party after deducting, if not previously deducted, from the amount
invoiced:

  (a)   trade and quantity discounts other than early payment cash discounts;  
  (b)   returns, rebates, chargebacks and other allowances;     (c)  
retroactive price reductions that are actually allowed or granted;     (d)   [*]
    (e)   [*]

    For the avoidance of doubt, the gross amount invoiced for Products will not
include value added taxes and other similar taxes on Product.   1.46   “Other
[*] Compound(s)” shall mean [*]   1.47   “Other [*] Product(s)” shall mean the
[*] and, for the purposes of Sections 5.2 through 5.6, that is in final form
(a) for sale by prescription, over-the-counter or any other method, or (b) for
administration in a Clinical Trial or post-Marketing Authorization clinical
trial.   1.48   “Party” shall mean Merck and SurModics, individually, and
“Parties” shall mean Merck and SurModics, collectively.   1.49   “Patent Rights”
shall mean any and all issued patents and patent applications in the Territory
(which for the purposes of this Agreement shall be deemed to include
certificates of invention and applications for certificates of invention) and
any divisionals, continuations, continuations-in-part, reissues, renewals,
substitutions, registrations, re-examinations, revalidations, supplementary
protection certificates, pediatric exclusivity periods, any other patent term
extensions and exclusivity periods and the like of any such patents and patent
applications, and any and all U.S. and foreign equivalents of the foregoing.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-6-



--------------------------------------------------------------------------------



 



1.50   “Person” shall mean any individual, corporation, joint venture, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or any other private, public or governmental entity.   1.51  
“Phase I Clinical Trial” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(a).   1.52   “Phase II Clinical
Trial” shall mean a human clinical trial in any country that would satisfy the
requirements of 21 CFR 312.21(b).   1.53   “Phase III Clinical Trial” shall mean
a human clinical trial in any country that would satisfy the requirements of 21
CFR 312.21(c).   1.54   “Polymers” shall mean [*]   1.55   “Product(s)” shall
mean TA Product(s), [*], Other [*] Product(s), or Combination Product(s),
individually or collectively, unless otherwise specified and, for the purposes
of Sections 5.2 through 5.6, that is in final form (a) for sale by prescription,
over-the-counter or any other method, or (b) for administration in a Clinical
Trial or post-Marketing Authorization clinical trial.   1.56   “Program Patent
Rights” shall mean the Joint Program Patent Rights and SurModics Program Patent
Rights.   1.57   “Regulatory Authority” shall mean any applicable government
regulatory authority involved in granting approvals for the manufacturing,
marketing, reimbursement and/or pricing of a Product or Surgical Instrument in
the Territory, including, in the United States, the United States Food and Drug
Administration and any successor governmental authority having substantially the
same function.   1.58   “Regulatory Related Documents” shall mean all documents
and records filed with or relied upon on in any filings with Regulatory
Authorities with respect to any chemistry, manufacturing or control information,
non-clinical studies or Clinical Trial relating to the TA Product conducted by
or on behalf of SurModics as of the Effective Date, including, without
limitation, documents relating to the STRIDE Clinical Trial and the planned
Phase II Clinical Trial for the TA Product. Regulatory Related Documents shall
include without limitation the documents and records listed on Schedule 1.58
attached hereto.   1.59   “Related Party” shall mean each of Merck, its
Affiliates, and their respective sublicensees (which term does not include
distributors), as applicable.   1.60   “Research Program” shall mean the
research and development activities undertaken by the Parties hereto as set
forth in Article 0. Unless otherwise specified, references herein to the
Research Program shall include the separate research programs for each [*], as
generally outlined on Schedule 2.1.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-7-



--------------------------------------------------------------------------------



 



1.61   “Research Program Term” shall with respect to [*], have the meaning given
such term in Section 2.9. All references to Research Program Term shall be
deemed to include any extension of the Research Program Term in accordance with
such Section 2.9.   1.62   “STRIDE Clinical Trial” shall mean the Phase I
Clinical Trial, commenced by SurModics prior to the Effective Date, assessing
the safety and tolerability of the I-vation TA Product in patients with diabetic
macular edema under the TA Product IND.   1.63   “Supply Agreement” shall mean
the Supply Agreement, effective as of the Effective Date pursuant to which
SurModics or its Affiliates (a) will Manufacture (as defined in the Supply
Agreement) and supply Clinical Product or Marketed Product (as each such term is
defined in the Supply Agreement) to Merck or its Related Parties, and (b) will
provide scale up and transfer of manufacturing capabilities to Merck.   1.64  
“Surgical Instruments” shall mean the Insertion Tool and/or the Extraction Tool,
and any Improvements thereto.   1.65   “SurModics Background Patent Rights”
shall mean [*]   1.66   “SurModics Know-How” shall mean [*]   1.67   “SurModics
Patent Rights” shall mean the SurModics Background Patent Rights and [*]   1.68
  “SurModics Program Information and Inventions” shall mean [*]   1.69  
“SurModics Program Know-How” shall mean SurModics Joint Program Information and
Inventions that are not claimed or covered by SurModics Program Patent Rights.  
1.70   “SurModics Program Patent Rights” shall mean [*]   1.71   “SurModics
Program Technology” shall mean SurModics Program Information and Inventions,
including without limitation SurModics Program Patent Rights and SurModics
Program Know-How.   1.72   “SurModics Technology” shall mean the [*]   1.73  
“TA Compound(s)” shall mean [*].   1.74   “TA Product” shall mean the I-vation
Platform incorporating a TA Compound as an active ingredient (which shall
include without limitation the I-vation TA Product) and, for the purposes of
Sections 5.2 through 5.6, that is in final form (i) for sale by prescription,
over-the-counter or any other method, or (ii) for administration in a Clinical
Trial or post-Marketing Authorization clinical trial.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-8-



--------------------------------------------------------------------------------



 



1.75   “TA Product IND” shall mean the IND submitted by SurModics to the FDA for
authorization to conduct the STRIDE Clinical Trial.   1.76   [*]   1.77  
“Territory” shall mean all of the countries in the world, and their territories
and possessions.   1.78   “Third Party” shall mean an entity other than Merck
and its Related Parties, and SurModics and its Affiliates.   1.79   “Valid
Patent Claim” shall mean [*]   1.80   Other Definitions:

     
AAA
  11.6.1
Adverse Experience
  11.17
Agreement
  Preamble
Clinical Data Package
  2.1.4
Clinical Supplies
  8.4.1(a)
[*]
  3.2.2(a)
Compulsory License
  5.2.3
Effective Date
  Preamble
Excluded [*]
  3.2.2(b)
Estimated Costs
  2.3.2
Excluded Claim
  11.6.7
Feasibility Study
  3.2.3(a)
Human Materials
  2.12
Indemnified Party
  10.3
Indemnifying Party
  10.3
Infringement Notice
  7.4
Initial Work Period
  2.3.2
InnoRx
  1.30
JHU
  1.30
Know-How Royalty
  5.2.1(b)
Merck
  Preamble
Materials
  2.10
Option [*]
  3.2.2(c)

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-9-



--------------------------------------------------------------------------------



 



     
Other [*] License Option
  3.2.1
Other [*] Compound Option Period
  3.2.1(a)
Patent Royalty
  5.2.1(a)
Program Coordinator
  2.4
Progress Reports
  3.5.3
Providers
  2.12
SurModics
  Preamble
Selection Notice
  3.2.2(a)
Sensitive Information
  11.2.3(d)
Serious
  11.7
Supporting Documents
  9.3.2
[*] Selection Fee
  3.2.3(b)
Term
  9.1
Third Party Notice
  3.2.4
Third Party Patent License
  5.2.4
Work Plan
  2.3.2

2.   RESEARCH PROGRAM; REGULATORY MATTERS

2.1   Purpose; Responsibilities

  2.1.1   Purpose of Research Program. SurModics and Merck shall engage in the
Research Program for the TA Products, [*], upon the terms and conditions set
forth in this Agreement. Merck may request that SurModics undertake certain
activities in the course of the Research Program as generally outlined in
Schedule 2.1, which schedule may be amended from time to time by the JRC in
accordance with this Article 2. The objectives of the Research Program are [*]  
  2.1.2   Merck Responsibilities. Merck shall have responsibility for the
development of Products in the Territory within the scope of the rights granted
to it hereunder and upon the terms and conditions set forth in this Agreement,
and subject to SurModics’ performance of its research and development
obligations as set forth in this Article 2 and other obligations set forth in
this Agreement.     2.1.3   SurModics Responsibilities. SurModics shall
collaborate with Merck in the development of the TA Products, [*], and shall
provide support as may be reasonably requested by Merck, in accordance with the
provisions of Section 2.3.     2.1.4   Initial delivery of I-vation TA Clinical
Data Package and Transfer of Certain Other Documents and Files to Merck. To
facilitate the transfer of development responsibilities to Merck:

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-10-



--------------------------------------------------------------------------------



 



  (a)   within seven (7) calendar days of the Effective Date, SurModics shall
provide Merck with a “Clinical Data Package” (as delineated below) which shall
consist of

  i.   [*]     ii.   [*]     iii.   [*]

If Merck in good faith believes that the Clinical Data Package is not complete
Merck may ask the JRC to meet, and in good faith discuss such concerns.

  (b)   After delivery of the Clinical Data Package to Merck, SurModics and its
Affiliates shall:

  (i)   within thirty (30) days after the Effective Date, transfer and assign to
Merck the TA Product IND in electronic format and provide Merck with all
Regulatory-Related Documents related thereto;     (ii)   as requested by Merck
during the Term, provide Merck and, upon Merck’s request, its Related Parties
with access to any regulatory submissions filed with any Regulatory Authorities
and the data and know-how contained therein, including without limitation, Drug
Master Files and Device Master Files, of SurModics and its Affiliates that
relate to the I-vation Platform, TA Product, and the Surgical Instruments;    
(iii)   as requested by Merck during the Term, cause its suppliers of the
I-vation Platform and the TA Product to provide Merck and its Affiliates with
access to any regulatory submissions filed with any Regulatory Authorities and
the data and know-how contained therein, including without limitation, Drug
Master Files and Device Master Files, of such Third Parties that relate to the
I-vation Platform, TA Product, and the Surgical Instruments; and     (iv)   take
such other steps with respect to the TA Product IND, Regulatory-Related
Documents and Research Program as Merck may reasonably request.

2.2 Conduct of Research

  2.2.1   Conduct of Research Program. SurModics and Merck shall each proceed
with its respective responsibilities under the Research Program in accordance
with the

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-11-



--------------------------------------------------------------------------------



 



      terms of this Agreement. SurModics and Merck shall each conduct its
respective responsibilities under the Research Program in good scientific
manner, and in compliance in all material respects with all requirements of
applicable laws, rules and regulations and all applicable Good Laboratory
Practices and attempt to achieve their objectives efficiently and expeditiously.
SurModics and Merck each shall proceed diligently with the work set out in the
Research Program by using their respective Commercially Reasonable Efforts to
allocate sufficient time, effort, equipment and facilities to the Research
Program and to use personnel with sufficient skills and experience as are
required to accomplish the Research Program in accordance with the terms of this
Agreement and Schedule 2.1.     2.2.2   Use of Third Parties. Merck shall be
entitled to utilize the services of its Affiliates and Third Parties to perform
its Research Program activities. SurModics shall be entitled to utilize the
services of Third Parties to perform its Research Program activities only upon
Merck’s prior written consent or as specifically set forth in Schedule 2.1.
Notwithstanding any such consent, each Party shall remain at all times fully
liable for its respective responsibilities under the Research Program.

2.3   Outline, Specification and Funding of SurModics’ Research Program
Activities

  2.3.1   Outline of SurModics’ Research Program Activities. SurModics’ research
and development activities under this Article 2 are outlined on Schedule 2.1,
which generally fall within the scope of the following areas:

  (a)   [*]     (b)   [*]     (c)   [*]     (d)   [*]     (e)   [*]     (f)  
[*]     (g)   provide any other support or assistance that may be requested by
Merck in connection with the research and development of the Products.

  2.3.2   Establishing SurModics’ Specific Responsibilities under the Research
Program. With respect to the separate Research Programs (as generally outlined
on Schedule 2.1) for each of the TA Product, [*], as the case may be, SurModics
shall perform its responsibilities within the scope of the areas generally
specified in Section 2.3.1 (or as otherwise agreed among the Parties) as
requested by Merck. Merck shall compensate SurModics for its work under each
Research

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-12-



--------------------------------------------------------------------------------



 



      Program as set forth in Section 2.3.3. For each Research Program, the
specific work to be performed by SurModics under such Research Program shall be
established pursuant to the procedures set forth below.

  (a)   Subject to Section 2.3.2(b), with respect to each Research Program
outlined on Schedule 2.1, no later than sixty (60) days prior to the
commencement of any Calendar Quarter during the applicable Research Program
Term, Merck shall notify SurModics in writing as to the general scope of the
work Merck would like SurModics to perform during such Calendar Quarter (and, if
Merck desires, covering up to the next four Calendar Quarters) under such
Research Program. Merck may alternatively communicate such requests to SurModics
through the JRC meetings and or the Program Coordinators. Promptly after
delivery of such notification by Merck, Merck and SurModics shall, in good faith
mutually agree through the JRC or the Program Coordinators upon a written work
plan (each a “Work Plan”) describing the specific research and development
activities to be performed by SurModics under each such Research Program during
such Calendar Quarter (or for up to the next four Calendar Quarters, as the case
may be), which shall also include a budget of SurModics’ estimated costs
(including hourly task estimates and anticipated costs) to perform the Work Plan
to be proposed by SurModics, and approved by Merck (“Estimated Costs”)
reasonably sufficient to fund (in accordance with the reimbursement principles
specified in Section 2.3.3) those research and development activities to be
carried out by SurModics as contemplated in such Work Plan. Each Work Plan and
its Estimated Costs shall be agreed by the Parties prior to the commencement of
the applicable Calendar Quarter.     (b)   Schedule 2.3.2 sets forth the
preliminary Work Plans (including the Estimated Costs) for the Research Programs
for TA Products [*] (the “Initial Work Period”). Promptly after the Effective
Date, the JRC shall meet in good faith to discuss and approve the Work Plan and
Estimated Costs for SurModics work during the Initial Work Period (including any
necessary adjustments thereto). The JRC shall endeavor to approve the Work Plans
and Estimated Costs for the Initial Work Period no later than thirty (30) days
after the Effective Date. Following such JRC approval, SurModics shall perform
the research and development activities (and Merck shall compensate SurModics)
in accordance with such approved Work Plans and Section 2.3.

  2.3.3   Merck’s Funding of SurModics Work Under a Work Plan.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-13-



--------------------------------------------------------------------------------



 



  (a)   For research and development activities performed in accordance with
each Work Plan, Merck will pay SurModics [*] basis [*] Merck will also reimburse
SurModics for SurModics’ [*]     (b)   Periodically during each Research Program
where SurModics is performing work under a Work Plan, and as requested by Merck,
the Program Coordinators for each Party shall meet and discuss SurModics
progress, [*] for work assigned to SurModics under any Work Plan. The goal of
such discussions shall be to ensure that the contemplated work under a Work Plan
is appropriately completed and performed within its Estimated Costs. SurModics
shall also, on a monthly basis during each Calendar Quarter in which it is
performing work under a Work Plan, provide Merck’s Program Coordinator with an
update of SurModics then current progress toward fulfilling its obligations
under such Work Plan, together with a summary of its [*] for such work during
such prior month.     (c)   No later than [*] following the conclusion of each
Calendar Quarter, in which SurModics has performed work under any Work Plan,
SurModics shall provide Merck a detailed invoice for such Calendar Quarter
setting forth a detailed list of the work actually performed by SurModics under
the Work Plan(s) covering such Calendar Quarter, together with a detailed list
of [*] Merck shall pay SurModics within [*] of Merck’s receipt of a satisfactory
invoice. Notwithstanding anything to the contrary in this Agreement, unless
otherwise agreed to by the Parties, Merck’s total financial obligations under
any Work Plan shall not exceed the Estimated Costs for such Work Plan, and
SurModics shall not be obligated to continue its performance under such Work
Plan incurring costs and expenses in excess of the Estimated Costs.     (d)  
SurModics will keep (and cause its agents performing services under any Research
Program to keep) true, accurate and complete records of [*] sufficient detail to
permit determination of the costs of such goods and services, and will provide
Merck’s Program Coordinator with evidence of such costs to enable Merck’s
Program Coordinator to monitor and report on such expenses. [*]

  2.3.4   SurModics shall require that all SurModics personnel, employees,
consultants and agents involved in any of the Research Programs have entered
into confidentiality and invention assignment agreements that are consistent
with the provisions of this Agreement and shall be obligated to assign any
rights they may have in any SurModics Program Technology and Joint Program
Information and Inventions made during such work to SurModics consistent with
any rights granted to Merck in any such Program Technology under this Agreement.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-14-



--------------------------------------------------------------------------------



 



2.4   Program Coordinators       Each Party shall appoint a representative to
serve as the primary contact between the Parties with respect to the Research
Program and to coordinate its respective activities under the Research Program
(“Program Coordinator”). Each Party shall name its Program Coordinator and
notify the other Party of such person promptly following the Effective Date.
Each Party may change its Program Coordinator from time to time, in its sole
discretion, effective upon providing written notice to the other Party of such
change.   2.5   Joint Research Committee       The Parties hereby establish a
committee to facilitate the Research Program and Feasibility Studies as follows:

  2.5.1   Composition of the Joint Research Committee. The Research Program
shall be conducted under the direction of a joint research committee (the “JRC”)
comprised of [*] representatives of Merck and [*] representatives of SurModics.
Each Party shall name its JRC representatives and notify the other Party of its
JRC representatives promptly following the Effective Date. Each Party may change
its representatives to the JRC from time to time, in its sole discretion,
effective upon providing written notice to the other Party of such change. These
representatives shall have appropriate technical credentials, experience and
knowledge, and ongoing familiarity with the Research Program. Additional
representatives or consultants may from time to time, by mutual consent of the
Parties, be invited to attend JRC meetings, subject to such representative’s or
consultant’s written agreement to comply with the requirements of Section 4.1.
The JRC shall be chaired by a representative of Merck. Each Party shall bear its
own expenses related to the attendance of such meetings by its representatives.
    2.5.2   Scope of JRC Oversight. The JRC’s oversight responsibilities shall
be limited to the Research Program activities specified in Schedule 2.1 and the
Feasibility Studies. Within such scope, the JRC shall:

  (a)   [*]     (b)   [*]     (c)   [*]     (d)   [*]     (e)   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-15-



--------------------------------------------------------------------------------



 



  (f)   [*]     (g)   [*]

      Notwithstanding anything to the contrary in the foregoing, the JRC shall
not have any supervisory or decision making authority beyond the Research
Program activities specified in Schedule 2.1 and Feasibility Studies.     2.5.3
  Decision-Making. Decisions of the JRC shall be made unanimously, with each
Party having one vote. [*]     2.5.4   Meetings. The JRC shall meet in
accordance with a schedule established by mutual written agreement of the
Parties, but no less frequently than once per Calendar Quarter, with the
location for such meetings alternating between SurModics and Merck facilities
(or such other location as may be determined by the JRC). Alternatively, the JRC
may meet by means of teleconference, videoconference or other similar
communications equipment.     2.5.5   Termination of the JRC. All of the JRC’s
functions and duties with respect to each of the TA Products, [*] shall
automatically terminate upon the conclusion of the Research Program Term related
to such TA Products, [*], as the case may be; provided, however, thereafter
during the Term Merck may, in its sole discretion, call a meeting of the JRC
from time-to-time to discuss and exchange information regarding the Products and
any other scientific and development information relating to the Products.

2.6   Exchange of Information       In addition to the obligations specified in
Section 2.1.4, upon execution of this Agreement, and on an ongoing basis during
the Research Program Term, SurModics shall promptly disclose to Merck in writing
or in an electronic format all SurModics Know-How not previously disclosed and
any SurModics Information and Inventions, including any Improvements relating to
the I-vation Platform and Surgical Instruments as reasonably requested by or
that may be reasonably necessary or useful for Merck to carry out its rights and
obligations under this Agreement.   2.7   Records and Reports

  2.7.1   Records. SurModics shall maintain records, in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes, which
shall fully and properly reflect all work done and results achieved in the
performance of the Research Program by SurModics.     2.7.2   Copies and
Inspection of Records. Not more than [*] Merck shall have the right, during
normal business hours and upon reasonable notice, to inspect and copy all

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-16-



--------------------------------------------------------------------------------



 



      such records of SurModics referred to in Section 2.7.1. Merck shall
maintain such records and the information disclosed therein in confidence in
accordance with Section 4.1. Merck shall have the right to arrange for its
employees and/or Third Parties involved in the activities contemplated hereunder
to visit the offices and laboratories of SurModics and any of its Third Party
contractors as permitted under Section 2.2 during normal business hours and upon
reasonable notice, and to discuss the Research Program work and its results in
detail with the technical personnel of SurModics. Upon request, SurModics shall
provide copies of the records described in Section 2.7.1.     2.7.3   Quarterly
Reports. Within [*] following the end of each Calendar Quarter during the Term,
SurModics shall provide to Merck a written progress report which shall describe
the work performed to date on the Research Program, evaluate the work performed
in relation to the goals of the Research Program and provide such other
information as may be required by the Research Program or reasonably requested
by Merck relating to the progress of the goals or performance of the Research
Program.

2.8   Research Information and Inventions

  2.8.1   Ownership of Information and Inventions. Subject to the licenses
granted between the Parties under this Agreement, the entire right, title and
interest in:

  (a)   SurModics Program Information and Inventions shall be [*]     (b)  
Merck Program Information and Inventions shall be [*]     (c)   Joint Program
Information and Inventions shall be [*]

      Within [*] following the end of each Calendar Quarter during the
applicable Research Program Term, (i) SurModics shall disclose to Merck in
writing the development, making, conception or reduction to practice of
SurModics Program Information and Inventions and Joint Program Information and
Inventions made during such Calendar Quarter (or in any previous Calendar
Quarter if it had not yet been so disclosed by SurModics) and (ii) Merck shall
disclose to SurModics in writing the development, making, conception or
reduction to practice of Joint Program Information and Inventions made during
such Calendar Quarter (or in any previous Calendar Quarter if it had not yet
been so disclosed by Merck).     2.8.2   Inventorship. Inventorship of
Inventions, whether or not patentable, conceived and/or reduced to practice by
the Parties in the course of exercising rights or performing obligations
pursuant to this Agreement, all related intellectual property rights, and all
other information developed in the course of the Parties’

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-17-



--------------------------------------------------------------------------------



 



      exercise of rights under or performance of this Agreement shall be
determined in accordance with the rules of inventorship under United States
patent laws.

2.9   Research Program Term; Termination of Research Program

  2.9.1   Term. Except as otherwise provided herein, the initial term of the
Research Program shall [*] The Parties may extend any Research Program Term by
mutual written agreement of the authorized representative of the Parties, and
shall, in such case, amend Schedule 2.1, as applicable. In addition, Merck may
extend each such Research Program Term by an additional [*] period, for a total
of up to [*] renewals by providing SurModics written notice of each such [*]
renewal no later than [*] prior to the then termination date for such Research
Program Term, in each such case the Parties shall amend Schedule 2.1 as
applicable. The initial term and any subsequent extension term(s) with respect
to the TA Product, [*] are collectively for each such Product referred to as the
“Research Program Term” for such Product.     2.9.2   Termination by Merck. At
anytime during the Research Program Term, Merck, in its sole discretion, shall
have the right to terminate any or all of the Research Programs or any Work
Plan, by giving [*] advance written notice to SurModics. Upon termination of any
or all of the Research Programs (or a particular Work Plan), or at any other
time that Merck may request, SurModics agrees to return all Merck Information,
the Materials, and all documents generated by SurModics in connection with the
Research Program so terminated by Merck. Termination of a Research Program or a
Work Plan under this Section 2.9.2 shall not affect either Party’s rights or
obligations under this Agreement except (a) with respect to SurModics’
obligation to perform, and Merck’s obligation to fund, SurModics’ assigned
responsibilities with respect to such terminated Work Plan and/or Research
Program, as the case may be, under this Article 2; and (b) the non-exclusive
licenses granted by Merck to SurModics under Section 3.3.1 shall terminate,
solely as it pertains to any terminated Research Programs. [*]     2.9.3  
Effect of Termination. In the event of termination of a Research Program or any
particular Work Plan, the Parties agree as follows:

  (a)   Merck shall be responsible for funding SurModics only for [*] incurred
in performance of services under, and for any non-cancelable commitments, made
up to the effective date of such termination for, such Research Program or Work
Plan, as the case may be; provided, however, in no case will Merck be required
to pay SurModics for any [*] in excess of the Estimated Costs for the applicable
Work Plan(s).

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-18-



--------------------------------------------------------------------------------



 



  (b)   [*]

2.10   Materials       In order to facilitate the Research Program, each Party
shall provide the other Party with sufficient quantities of material as set
forth in Schedule 2.1 and other materials as each such Party may provide from
time to time under this Agreement (the “Materials"). Merck shall provide
SurModics with sufficient quantities of the [*] solely for the purpose of
enabling SurModics to perform its activities under the Research Program in
accordance with the terms of this Agreement. Each Party shall use the Materials
supplied by the other Party solely for the purposes of carrying out its
respective activities under the Research Program in accordance with the terms of
this Agreement and, consistent with the licenses granted to either party under
this Agreement. Neither Party shall transfer, deliver or disclose any such
Materials of the other Party, or any derivatives, analogs, modifications or
components thereof, to any Third Party without the prior written approval of the
providing Party, except that Merck may transfer Materials provided by SurModics
without SurModics’ prior written consent to Merck’s Related Parties, agents and
subcontractors for the purpose of carrying out the development and
commercialization of Products. The Materials supplied by Merck are not to be
used in humans, except as contemplated by this Agreement and permitted by
applicable law and shall not be transferred, delivered or disclosed to any Third
Party by SurModics without the prior written approval of Merck. Any unused
Materials supplied by Merck and any derivatives, analogs, modifications or
components thereof to SurModics shall be, at Merck’s option, either returned to
Merck, or destroyed in accordance with instructions by Merck.   2.11   [*]

[*]   2.12   Use of Human Materials       If any human primary cell lines, human
tissue, human clinical isolates or similar human-derived materials (“Human
Materials”) have been or are to be collected and/or used in the Research Program
and Feasibility Studies, each Party represents and warrants (i) that it has
complied, or shall comply, with all applicable laws, guidelines and regulations
relating to the collection and/or use of the Human Materials and (ii) that it
has obtained, or shall obtain, all necessary approvals and appropriate informed
consents, in writing, for the collection and/or use of such Human Materials.
Each Party shall provide documentation of such approvals and consents upon
Merck’s request. Each Party further represents and warrants that such Human
Materials may be used as contemplated in this Agreement without any obligations
to the individuals or entities (“Providers”) who contributed the Human
Materials, including, without limitation, any obligations of

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-19-



--------------------------------------------------------------------------------



 



    compensation to such Providers or any other Third Party for the intellectual
property associated with the Human Materials or the commercial use thereof for
any purposes.

3.   LICENSES; DEVELOPMENT AND COMMERCIALIZATION   3.1   License Grants to Merck

  3.1.1   Exclusive License Grants. SurModics hereby grants to Merck the
following licenses:

  (a)   an exclusive license (even as to SurModics) in the Territory under the
SurModics Patent Rights, and Program Patent Rights to research, develop, make,
have made, use, offer to sell, sell, have sold, import and export the Products
in the Field;     (b)   an exclusive license (even as to SurModics) in the
Territory under the SurModics Know-How, the SurModics Program Know-How, and
SurModics’ rights in Joint Program Know-How to research, develop, make, have
made, use, offer to sell, sell, have sold, import and export the Products in the
Field; and     (c)   an exclusive license (even as to SurModics) in the
Territory under the SurModics Technology to research, develop, make, have made,
use, offer to sell, sell, have sold, import and export the Surgical Instruments
solely for use with, or in connection with the sale of, the Products in the
Field.

      Notwithstanding the license grants set forth above, SurModics shall retain
those rights under the SurModics Technology that are necessary to perform
SurModics’ obligations under the Research Program and the Feasibility Studies in
accordance with Article 2 and to manufacture and supply clinical supplies and
commercial supply of Product to Merck and its Related Parties and the scale up
and transfer of manufacturing capabilities to Merck in accordance with Article 8
and the Supply Agreement.     3.1.2   Non-Exclusive License Grant. Subject to
the terms and conditions of this Agreement, SurModics hereby grants to Merck a
non-exclusive, royalty-free license in the Territory under the SurModics Program
Technology, for any and all uses, including without limitation, to research,
develop, make, have made, use, offer to sell, sell, have sold, import and export
a product other than the Products.     3.1.3   [*]     3.1.4   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-20-



--------------------------------------------------------------------------------



 



3.2   Option for Exclusive Other [*] Licenses

  3.2.1   Option to Acquire Other [*] Licenses. Subject to Third Party rights
granted by SurModics as of the Effective Date, or otherwise granted by SurModics
after the Effective Date as set forth under Section 3.2.4 (in each case, so long
as such Third Party Rights remain in effect) and the terms and conditions of
this Section 3.2.1, SurModics hereby grants to Merck an option to enter into [*]
additional [*] licenses in the Territory under the SurModics Technology to
research, develop, make, have made, use, offer to sell, sell, have sold, import
and export the I-vation Platform incorporating Other [*] Products in the Field
(each an “Other [*] License Option”).

  (a)   Other [*] Option Period. The Other [*] License Option may be exercised
by Merck at any time within [*] following the Effective Date [*] (the “Other [*]
Option Period”). Notwithstanding the previous sentence, in the event that a
Feasibility Study for a [*] in accordance with Section 3.2.2 is not completed
before the expiration of the Other [*] Option Period, Merck’s Other [*] License
Option with respect to those Other [*] Compounds that include the [*] shall be
extended and remain exercisable by Merck until [*] after Merck’s receipt of the
results of such Feasibility Study in accordance with Section 3.2.3(b).     (b)  
[*]

  3.2.2   Selection Notice.

  (a)   During the Other [*] Option Period, Merck may identify in writing to
SurModics (each a “Selection Notice”) [*]     (b)   Within [*] days of receipt
of a Selection Notice, [*] In the event that SurModics determines that either
condition set forth in the previous sentence is true, then the [*] identified in
the Selection Notice shall be considered an “Excluded [*].”     (c)   If
SurModics determines that a [*] described in a Selection Notice is an Excluded
[*], then SurModics will notify Merck in writing of the grounds for the
exclusion during the forty-five [*] period described above.     (d)   [*]    
(e)   [*]     (f)   For the purposes of clarity, SurModics’ obligations under
this Section 3.2.2 shall no longer apply following expiration of the Other [*]
Compound Option Period, [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-21-



--------------------------------------------------------------------------------



 



  3.2.3   Feasibility Study.

  (a)   [*] Merck and SurModics shall in good faith mutually design and agree on
a work plan to evaluate the use of the I-vation Platform [*] (each a
“Feasibility Study”) and enter into a Feasibility Study Agreement therefore in
the form attached hereto as Schedule 3.2.3. Both Merck and SurModics shall use
their Commercially Reasonable Efforts to conduct the Feasibility Study at
Merck’s cost and in accordance with the work plan set forth in the Feasibility
Study Agreement in as expeditious manner as practicable.     (b)   At any time
[*] but no later than [*] days after Merck’s receipt of the results of such
Feasibility Study, Merck may exercise the [*] Option with respect to such [*]
upon payment to SurModics of [*] (the “[*] Selection Fee”).

  3.2.4   SurModics’ Obligations. Subject to the terms and conditions of this
Agreement, including Sections 2.11, 3.1 and 3.2.4, SurModics shall be free to
grant rights under the SurModics Technology to any Third Party without
restriction or obligation to Merck. [*]     3.2.5   Other [*] Exclusive License
Grant. Subject to the terms and conditions of this Section 3.2 and upon Merck’s
exercise of the Other [*] Option with respect to Other [*] Compounds
incorporating a particular [*] as set forth in Section 3.2.3(b), such Other [*]
Compounds shall be included within the definition of Licensed Other [*]
Compounds, and Merck shall automatically be granted an exclusive license under
the SurModics Technology under, and in accordance with, the license grants
provided in Section 3.1 and subject to payment of the [*] Selection Fee therefor
in accordance with Section 3.2.3(b).     3.2.6   [*]

3.3   License Grants to SurModics

  3.3.1   Non-Exclusive License Grant. Merck hereby grants to SurModics a
non-exclusive, non-sublicensable (except to the extent SurModics is permitted to
use a Third Party in performing its obligation under the Research Program in
accordance with Section 2.2.2), royalty-free license in the Territory under
Merck Program Information and Inventions, Merck Know-How and Merck Patent Rights
for the sole purpose of discharging SurModics’ obligations under the Research
Program during the Research Program Term, the Feasibility Studies during the
term of each such Feasibility Study and the manufacture and supply by SurModics
of clinical supplies and commercial supply of Product to Merck and its Related
Parties and the scale up and transfer of manufacturing capabilities to Merck in
accordance with Article 8 and the Supply Agreement.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-22-



--------------------------------------------------------------------------------



 



3.4   No Implied Licenses; Reservation of Rights       Except as specifically
set forth in this Agreement, neither Party, its Affiliates or Related Parties
shall acquire any license or other rights of any kind, whether by implication,
estoppel or otherwise, in any Information disclosed to it under this Agreement
or under any patents, patent applications or other intellectual property rights
owned or Controlled by the other Party or its Affiliates.       Merck
acknowledges that SurModics’ business involves the application of the SurModics
Technology to numerous drugs and other products and that SurModics retains the
right (expressly subject to SurModics’ obligations under this Agreement or under
any other agreement between the Parties) to apply such SurModics Technology to
drugs or products owned by SurModics or any Third Party and to make, use or sell
drugs or products owned by SurModics or any Third Party. For the avoidance of
doubt, no license is conferred to Merck under the SurModics Technology (other
than the non-exclusive right set forth in Section 3.1.2) to research, develop,
make, have made, use, offer to sell, sell, have sold, import, export or
otherwise deal in or with any product, item, device or technology other than
Products in the Field, and SurModics retains and reserves all rights that are
not explicitly granted to Merck herein, including the sole and exclusive right
to use and exploit SurModics Technology to research, develop, make, have made,
use, offer to sell, sell, have sold, import, export or otherwise deal in any
product, process, item, device, machine or other apparatus that is not a
Product, including any I-vation Platform incorporating any compound(s) other
than TA Compounds, [*].   3.5   Development and Commercialization

  3.5.1   Merck shall use Commercially Reasonable Efforts to develop and
commercialize a TA Product, a [*] and, if applicable, an Other [*] Product for
each Licensed Other [*] Compound, as the case may be, on a commercially
reasonable basis in such countries in the Territory where it is commercially
viable to do so. Merck’s diligence obligations under this Section 3.5 shall be
subject to Section 3.6 and SurModics performing its obligations under the
applicable Research Program in accordance with Article 2 and SurModics’ rights
and obligations to manufacture and supply the clinical supply of Product and/or
the commercial supply of Products and/or the scale up and transfer of
manufacturing capabilities to Merck in accordance with Article 8 and the Supply
Agreement.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-23-



--------------------------------------------------------------------------------



 



  3.5.2   [*]     3.5.3   [*]     3.5.4   [*]     3.5.5   [*]

3.6   Excused Performance       In addition to the provisions of Article 6, the
obligations of Merck with respect to any Product under Article 2 and Section 3.5
are expressly conditioned upon the continuing absence of any material adverse
condition or event relating to the safety or efficacy of the Product, and the
obligation of Merck to develop or market any such Product shall be delayed or
suspended so long as in Merck’s opinion any such condition or event exists.   4.
  CONFIDENTIALITY AND PUBLICATION   4.1   Nondisclosure Obligation       All
Information disclosed by one Party to the other Party hereunder shall be
maintained in confidence by the receiving Party and shall not be disclosed to
any Third Party or used for any purpose except as set forth herein without the
prior written consent of the disclosing Party, except to the extent that such
Information:

  (a)   is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by the
receiving Party’s business records;     (b)   is in the public domain by use
and/or publication before its receipt from the disclosing Party, or thereafter
enters the public domain through no fault of the receiving Party;     (c)   is
subsequently disclosed to the receiving Party by a Third Party who may lawfully
do so and is not under an obligation of confidentiality to the disclosing Party;
    (d)   is developed by the receiving Party independently of Information
received from the disclosing Party, as documented by the receiving Party’s
business records;     (e)   is disclosed to governmental or other regulatory
agencies in order to obtain patents or to gain or maintain approval to conduct
clinical trials or to market Product, but such disclosure may be only to the
extent reasonably necessary to obtain patents or authorizations;

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-24-



--------------------------------------------------------------------------------



 



  (f)   is deemed necessary by Merck to be disclosed to Related Parties, agents,
consultants, and/or other Third Parties for any and all purposes Merck deems
necessary or advisable in the ordinary course of business in accordance with
this Agreement on the condition that such Third Parties agree to be bound by the
confidentiality and non-use obligations contained in this Agreement; provided,
however, that the term of confidentiality for such Third Parties shall be no
less than ten (10) years; or     (g)   is deemed necessary by counsel to the
receiving Party to be disclosed to such Party’s attorneys, independent
accountants or financial advisors for the sole purpose of enabling such
attorneys, independent accountants or financial advisors to provide advice to
the receiving Party, on the condition that such attorneys, independent
accountants and financial advisors agree to be bound by the confidentiality and
non-use obligations contained in this Agreement; provided, however, that the
term of confidentiality for such attorneys, independent accountants and
financial advisors shall be no less than ten (10) years.

    Any combination of features or disclosures shall not be deemed to fall
within the foregoing exclusions merely because individual features are published
or available to the general public or in the rightful possession of the
receiving Party unless the combination itself and principle of operation are
published or available to the general public or in the rightful possession of
the receiving Party.       If a Party is required by Federal, State or other
applicable law by a court of competent jurisdiction, or other judicial or
administrative process to disclose Information that is subject to the
non-disclosure provisions of this Section 4.1 or Section 4.2, such Party shall
promptly inform the other Party of the disclosure that is being sought in order
to provide the other Party an opportunity to challenge or limit the disclosure
obligations. Information that is disclosed by judicial or administrative process
shall remain otherwise subject to the confidentiality and non-use provisions of
this Section 4.1 and Section 4.2, and the Party disclosing Information pursuant
to law or court order shall take all steps reasonably necessary, including
without limitation obtaining an order of confidentiality, to ensure the
continued confidential treatment of such Information.   4.2   SurModics Know-How
      SurModics agrees to keep all SurModics Know-How solely related to the
Products in the Field confidential subject to exceptions (b) or (e) in
Section 4.1, and SurModics’ reservation of rights as set forth in Section 3.4.  
4.3   Publication       Merck and SurModics each acknowledge the other Party’s
interest in publishing the results of its research in order to obtain
recognition within the scientific community and to advance the state of
scientific knowledge. Each Party also recognizes the mutual interest in
obtaining valid patent protection and in protecting business interests and trade
secret information. Consequently, except for disclosures permitted pursuant to

-25-



--------------------------------------------------------------------------------



 



    Section 4.1, either Party, its employees or consultants wishing to make a
publication shall deliver to the other Party a copy of the proposed written
publication or an outline of an oral disclosure at least [*] prior to submission
for publication or presentation. The reviewing Party shall have the right (a) to
propose reasonable modifications to the publication or presentation for patent
reasons, trade secret reasons or business reasons or (b) to request a reasonable
delay in publication or presentation in order to protect patentable information.
If the reviewing Party requests a delay, the publishing Party shall delay
submission or presentation for a period of [*] to enable patent applications
protecting each Party’s rights in such information to be filed in accordance
with Article 7. Upon expiration of such [*] the publishing Party shall be free
to proceed with the publication or presentation. If the reviewing Party requests
modifications to the publication or presentation, the publishing Party shall
edit such publication to prevent disclosure of trade secret or proprietary
business information prior to submission of the publication or presentation.
Notwithstanding anything to the contrary, publications or presentations made by
either Party covered by the provisions of this Section 4.3 shall be limited to
the results of research or other activities performed solely as part of the
Research Program. Subject to any obligations of confidentiality it may have to
Third Parties, SurModics will provide Merck with a courtesy copy of any
publication or presentation by SurModics not otherwise covered by this
Section 4.3 that relates to the I-vation Platform at least one (1) week prior to
such publication.   4.4   Publicity/Use of Names       Upon execution of this
Agreement, the Parties agree that the Parties shall issue a joint press release
which shall be substantially in the applicable form attached hereto in
Schedule 4.4. No disclosure of the existence, or the terms, of this Agreement
may be made by either Party, and neither Party shall use the name, trademark,
trade name or logo of the other Party, its Affiliates or their respective
employees in any publicity, promotion, news release or disclosure relating to
this Agreement or its subject matter, without the prior express written
permission of the other Party, except as may be required by law or government
regulation.       Each Product shall be marketed under trademarks, including
logos, slogans, trade dress, domain names, and other intellectual property,
selected by Merck. Notwithstanding anything to the contrary in the foregoing, in
the event Merck desires to use SurModics’ I-vation™ trademark in connection with
the marketing, promotion and/or sale of any Product, it shall so notify
SurModics and SurModics shall grant Merck a non-exclusive, royalty-free,
perpetual license to such trademark, with a right of sublicense, solely for the
marketing, promotion and sale of Products in the Field in the Territory in
accordance with this Agreement.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-26-



--------------------------------------------------------------------------------



 



4.5   Certain Obligations of SurModics       Notwithstanding anything in this
Article 4 to the contrary, [*] to the extent necessary for SurModics to comply
with its obligations and/or enforce its rights under the JHU License Agreement;
provided that JHU shall be subject to appropriate written obligations of
confidentiality and non-use with respect to such disclosures and JHU shall be
obligated to only use such disclosed information for the purposes of the JHU
License Agreement.   5.   PAYMENTS; ROYALTIES AND REPORTS   5.1   License Fee
and Milestone Payments

  5.1.1   License Fee. In consideration for the licenses granted as set forth in
Section 3.1and the other rights granted under this Agreement, upon the terms and
conditions contained herein, Merck shall pay to SurModics Twenty Million Dollars
(USD $20,000,000) within thirty (30) days after the Effective Date.     5.1.2  
[*] Subject to the terms and conditions of this Agreement, Merck shall pay to
SurModics [*] following the achievement of each such milestone, and shall make
the appropriate milestone payment within [*] after the achievement of such
milestone. For the sake of clarity, [*]     5.1.3   [*].

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-27-



--------------------------------------------------------------------------------



 



  (a)   Subject to the terms and conditions of this Agreement, with respect to
[*] and the [*] of [*] respectively, Merck shall pay to SurModics the following
milestone payments based upon the achievement of each of the corresponding
clinical development milestones.         [*]     (b)   Merck shall notify
SurModics in writing within [*] following the achievement of each milestone
event set forth in this Section 5.1.3, and shall make the appropriate milestone
payment within [*] after the achievement of such milestone event. The milestone
payments set forth in this Section 5.1 shall be payable only upon the initial
achievement of the particular milestone event for each Product and no amounts
shall be due hereunder for subsequent or repeated achievement of such milestone
event for such Product. In the event that a [*] development milestone event is
skipped for a particular Product, the milestone payment that would have
otherwise been due for such skipped milestone event shall become due and payable
upon the achievement of the next to occur [*] development milestone event for
such Product.     (c)   [*]

5.2   Royalties

  5.2.1   Royalties Payable By Merck. Subject to the terms and conditions of
this Agreement, Merck shall pay SurModics royalties, calculated on a
Product-by-Product basis, as set forth in this Section 5.2.1.

  (a)   Patent Royalties. Subject to the other provisions of this Section 5.2,
Merck shall pay SurModics royalties in an amount equal to a certain percentage
of Net Sales of Products by Merck or its Related Parties as set forth below;
provided that the sale of such Products would infringe a Valid Patent Claim in
the country of sale but for the licenses granted to Merck by SurModics (“Patent
Royalty”):

  (i)   [*]     (ii)   [*]

  (aa)   [*];     (bb)   [*].

  (iii)   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-28-



--------------------------------------------------------------------------------



 



  (aa)   [*];     (bb)   [*].

  (iv)   [*]

  (b)   Know-How Royalty. Notwithstanding the provisions of Section 5.2.1(a),
and subject to the other provisions of this Section 5.2, in countries where the
sale of Product by Merck or its Related Parties would not infringe a Valid
Patent Claim, Merck shall pay royalty rates that shall be set at [*] of the
applicable royalty rate determined according to Section 5.2.1 (“Know-How
Royalty”). The Parties agree and acknowledge that the payment of Know-How
Royalties by Merck to SurModics for Net Sales in a country in which there is no
Valid Patent Claim covering the applicable Product shall represent consideration
for the license grant as set forth in Section 3.1.1(b).     (c)   [*]        
All royalties are subject to the following conditions:

  (i)   that only one royalty shall be due with respect to the same unit of
Product, including without limitation, subject to Section 5.2.1(iv), for any
Combination Products;     (ii)   that no royalties shall be due upon the sale or
other transfer among Merck or its Related Parties, but in such cases the royalty
shall be due and calculated upon Merck’s or its Related Party’s Net Sales to the
first independent Third Party;     (iii)   no royalties shall accrue on the sale
or other disposition of Product by Merck or its Related Parties for use in a
Clinical Trial, or other clinical trial, in the latter case conducted after the
First Commercial Sale of Product; and     (iv)   no royalties shall accrue on
the disposition of Product in reasonable quantities by Merck or its Related
Parties as samples (promotion or otherwise) or as donations (for example, to
non-profit institutions or government agencies for a non-commercial purpose).

  5.2.2   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-29-



--------------------------------------------------------------------------------



 



  5.2.3   [*]     5.2.4   [*]     5.2.5   [*]     5.2.6   [*]

5.3   Reports; Payment of Royalty       During the Term following the First
Commercial Sale of a Product, Merck shall furnish to SurModics a quarterly
written report for the Calendar Quarter showing the Net Sales on a
country-by-country basis of all Products subject to royalty payments sold by
Merck and its Related Parties in the Territory during the reporting period,
total deductions and the royalties payable under this Agreement. Reports shall
be due on the [*] day following the close of each Calendar Quarter. Royalties
shown to have accrued by each royalty report shall be due and payable on the
date such royalty report is due. Merck shall keep complete and accurate records
in sufficient detail to enable the royalties payable hereunder to be determined.
  5.4   Audits

  (a)   Upon the written request of SurModics and not more than [*], Merck shall
permit an independent certified public accounting firm of nationally and/or
regionally recognized reputation selected by SurModics and reasonably acceptable
to Merck, at SurModics’ expense, to have access during normal business hours to
such of the records of Merck as may be reasonably necessary to verify the
accuracy of the royalty reports hereunder for any year ending not more than [*]
prior to the date of such request. The accounting firm shall disclose to
SurModics only whether the royalty reports are correct or incorrect and the
amount of any discrepancy. No other information shall be provided to SurModics.
    (b)   If such accounting firm correctly identifies a discrepancy made during
such period, the appropriate Party shall pay the other Party the amount of the
discrepancy as follows:

  (i)   if such audit uncovers an underpayment of royalties, Merck shall pay
SurModics the amount of such underpayment within [*] of the date SurModics
delivers to Merck such accounting firm’s written report so correctly concluding,
or as otherwise agreed upon by the Parties. In such case, the fees charged by
such accounting firm shall be paid by SurModics; provided, however, [*]     (ii)
  [*].

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-30-



--------------------------------------------------------------------------------



 



  (c)   Merck shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to make reports to Merck, to
keep and maintain complete and accurate records of sales made pursuant to such
sublicense and to grant access to such records by SurModics’ independent
accountant to the same extent required of Merck under this Agreement. Upon the
expiration of [*] following the end of any Calendar Year, the calculation of
royalties payable with respect to such Calendar Year shall be binding and
conclusive upon the Parties, and Merck and its Related Parties shall be released
from any liability or accountability with respect to royalties for such Calendar
Year and SurModics shall be released from any liability with respect to any
overpayment by Merck for such Calendar Year.     (d)   SurModics shall treat all
financial information subject to review under this Section 5.4 or under any
sublicense agreement in accordance with the confidentiality and non-use
provisions of this Agreement, and shall cause its accounting firm to enter into
an acceptable confidentiality agreement with Merck and/or its Related Parties
obligating it to retain all such information in confidence pursuant to such
confidentiality agreement.

5.5   Payment Exchange Rate       All payments to be made by Merck to SurModics
under this Agreement shall be made in United States dollars and may be paid by
check made to the order of SurModics or bank wire transfer in immediately
available funds to such bank account in the United States as may be designated
in writing by SurModics from time to time. In the case of sales outside the
United States, the rate of exchange to be used in computing the monthly amount
of currency equivalent in United States dollars due SurModics shall be made at
the monthly rate of exchange utilized by Merck in its worldwide accounting
system, prevailing on the third to the last business day of the month preceding
the month in which such sales are recorded by Merck.   5.6   Income Tax
Withholding       If applicable laws, rules or regulations require withholding
of income or other taxes imposed upon any payments made by Merck to SurModics
under this Article 5 of the Agreement, Merck shall make such withholding
payments as may be required and shall subtract such withholding payments from
such payments. Merck shall submit appropriate proof of payment of the
withholding taxes to SurModics within a reasonable period of time. Merck shall
promptly provide SurModics with the official receipts. Merck shall render
SurModics reasonable assistance in order to allow SurModics to obtain the
benefit of any present or future treaty against double taxation which may apply
to such payments. If Merck did not withhold taxes, in whole or in part, in
connection with any payment it made to SurModics under the Agreement and a tax
authority subsequently disagrees with Merck’s interpretation of the withholding
rules and finds that

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-31-



--------------------------------------------------------------------------------



 



    Merck had a duty to withhold taxes and such taxes were assessed against and
paid by Merck, then SurModics will indemnify and hold harmless Merck from and
against such taxes, [*] If Merck makes a claim under this Section, it will
comply with the obligations imposed by this Section as if Merck had withheld
taxes from a payment to SurModics.   6.   REPRESENTATIONS AND WARRANTIES   6.1  
Mutual Representations and Warranties       Each Party represents and warrants
the following as of the Effective Date of this Agreement:

  (a)   Corporate Power. Such Party is duly organized and validly existing under
the laws of the state of its organization and has full corporate power and
authority to enter into this Agreement and carry out the provisions hereof.    
(b)   Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the necessary corporate actions of such Party. This Agreement any other
documents contemplated hereby constitute valid and legally binding obligations
of such Party enforceable against it in accordance with their respective terms.
    (c)   Non-Contravention. The execution, delivery and performance by such
Party of this Agreement and any other agreements and instruments contemplated
hereunder will not (i) in any material respect violate any statute, regulation,
judgment order, decree or other restriction of any Governmental Authority to
which such Party is subject, (ii) violate any provision of the corporate
charter, by-laws or other organizational documents of such Party, or
(iii) constitute a material violation or breach by such Party of any provision
of any material contract, agreement or instrument to which such Party is a party
or to which such Party may be subject although not a party.

6.2   SurModics Representations and Warranties       SurModics represents and
warrants to Merck that as of the Effective Date of this Agreement:

  (a)   Except as set forth on Schedule 6.2(a), SurModics and/or its Affiliates
Control the SurModics Background Patent Rights and existing SurModics Know-How
and, to the actual knowledge of SurModics (i) the SurModics Background Patent
Rights and existing SurModics Know-How are free and clear of any liens, charges
and encumbrances, and (ii) no other person, corporate or other private entity,
or governmental entity or subdivision thereof has any claim of ownership
whatsoever with respect to the SurModics Background Patent Rights or existing

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-32-



--------------------------------------------------------------------------------



 



      SurModics Know-How, including without limitation, any claims relating to
inventorship with respect thereto.     (b)   Schedule 1.65 sets forth and
includes a true and correct copy of all SurModics Background Patent Rights which
are necessary to the development, manufacture, use, sale and import of the
I-vation Platform, TA Products [*] respect to [*]     (c)   SurModics has not
granted any right, license, or interest in, to, or under the SurModics
Background Patent Rights or SurModics Know-How that is inconsistent with the
rights, licenses, and interests granted to Merck under the terms and conditions
of this Agreement. SurModics has the right to grant the licenses and rights
herein granted to Merck.     (d)   To SurModics’ actual knowledge, the SurModics
Know-How exists and SurModics has not received any written communications from
any Third Party that any issued patent within the SurModics Background Patent
Rights are invalid or unenforceable, in whole or in part.     (e)   To
SurModics’ actual knowledge, SurModics has not received any written
communications from any Third Party that the development, manufacture, use, sale
or import of the I-vation Platform or TA Products would infringe the valid
claims of any issued patent owned by any Third Party.     (f)   [*]     (g)  
SurModics and its Affiliates have made available to Merck all information
regarding SurModics Background Patent Rights and SurModics Know-How that, to the
knowledge of SurModics, is reasonably likely to be material to the development
and commercialization of Products in the Field in the Territory (as such
development and commercialization is viewed by SurModics as of the Effective
Date).     (h)   [*]     (i)   [*]     (j)   [*]     (k)   [*]     (l)   [*]    
(m)   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-33-



--------------------------------------------------------------------------------



 



  (n)   Neither SurModics nor any of its Affiliates is currently subject to an
FDA consent decree or any other similar action of a Regulatory Authority.

6.3   SurModics Further Representations, Warranties and Covenants

    SurModics represents and warrants to Merck that [*]   6.4   Merck
Representations and Warranties       Merck represents and warrants to SurModics
that as of the Effective Date of this Agreement:

  (a)   Merck and/or its Affiliates Control the Merck Patent Rights and Merck
Know-How existing as of the Effective Date and, to the actual knowledge of Merck
(i) the existing Merck Patent Rights and Merck Know-How are free and clear of
any liens, charges and encumbrances and (ii) no other person, corporate or other
private entity, or governmental entity or subdivision thereof has any claim of
ownership whatsoever with respect to the existing Merck Patent Rights or Merck
Know-How.     (b)   Merck has not granted any right, license, or interest in,
to, or under the Merck Patent Rights or Merck Know-How that is inconsistent with
the rights, licenses, and interests granted to SurModics under the terms and
conditions of this Agreement.     (c)   Merck has not received any written
communications from any Third Party that any issued patent within Merck Patent
Rights in existence as of the Effective Date is invalid or unenforceable, in
whole or in part.     (d)   There are no known outstanding, unsatisfied claims,
judgments or settlements against or owed by Merck relating to the Merck Patent
Rights and Merck Know-How and, to the actual knowledge of Merck, there are no
pending or threatened claims or litigation relating to the Merck Patent Rights
and Merck Know-How.     (e)   To Merck’s actual knowledge, Merck has not
received any written communications from any Third Party that the development,
manufacture, use, sale or import of any product incorporating its proprietary
[*] would with respect to such [*] infringe the valid claims of any issued
patent owned by any Third Party.

6.5   DISCLAIMER OF WARRANTIES       THE WARRANTIES EXPRESSLY PROVIDED IN THIS
AGREEMENT ARE THE SOLE WARRANTIES GIVEN BY THE PARTIES HEREUNDER, AND ARE MADE
EXPRESSLY IN LIEU OF AND EXCLUDE ANY IMPLIED WARRANTIES OF

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-34-



--------------------------------------------------------------------------------



 



    MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR
OTHERWISE, AND ALL OTHER EXPRESS OR IMPLIED REPRESENTATIONS AND WARRANTIES
PROVIDED BY COMMON LAW, STATUTE OR OTHERWISE ARE HEREBY DISCLAIMED BY BOTH
PARTIES.   6.6   LIMITATION ON DAMAGES TO OTHER PARTY       IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR ANY PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR EXEMPLARY DAMAGES OR SIMILAR DAMAGES OR LOSSES TO THE OTHER PARTY
ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING
BUT NOT LIMITED TO LOST PROFITS, REGARDLESS OF WHETHER ARISING FROM BREACH OF
CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF THE PARTY IS
ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE OR IF SUCH LOSS OR DAMAGE
COULD HAVE BEEN REASONABLY FORESEEN; PROVIDED HOWEVER, THAT THE FOREGOING
LIMITATION OF LIABILITY SHALL NOT APPLY TO THE LIABILITIES ARISING FROM EITHER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND THIS SECTION 6.6 SHALL NOT BE
CONSTRUED TO LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 10.1
and 10.2 OR A PARTY’S RIGHT TO OBTAIN SUCH DAMAGES FOR A BREACH OF ARTICLE 4.  
7.   PATENT PROVISIONS   7.1   Filing, Prosecution and Maintenance of Patents

  (a)   SurModics Patent Rights. SurModics agrees to file, prosecute and
maintain in the Territory the SurModics Background Patent Rights licensed to
Merck under this Agreement. Such patent filings, prosecution and maintenance
shall be at SurModics’ sole expense, discretion and control. SurModics agrees to
file, prosecute and maintain in the Territory, as appropriate and upon
appropriate consultation with Merck, patent applications directed to the
SurModics Program Technology licensed to Merck under this Agreement.     (b)  
Joint Program Information and Joint Program Inventions. With respect to Joint
Program Information and Inventions, the Parties agree to select outside counsel
acceptable to both Parties to file, prosecute and maintain in the Territory,
upon appropriate consultation with the Parties, Joint Program Patent Rights. [*]
    (c)   SurModics Program Technology. With respect to SurModics Program
Technology, SurModics may elect not to file patent applications thereon and if
so, SurModics shall notify Merck and Merck shall have the right to file such
patent applications. In the event Merck elects to file, SurModics shall execute
such

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-35-



--------------------------------------------------------------------------------



 



      documents and perform such acts at Merck’s expense as may be reasonably
necessary to effect an assignment of such SurModics Program to Merck in a timely
manner to allow Merck to file such patent application.     (d)   SurModics
Program Technology and Joint Program Information and Inventions. In each case
involving patent applications filed covering SurModics Program Technology or
Joint Program Information and Inventions, the filing Party shall give the
non-filing Party an opportunity to review the text of the application before
filing, shall consult with the non-filing Party with respect thereto, and shall
supply the non-filing Party with a copy of the application as filed, together
with notice of its filing date and serial number.     (e)   Notice to Merck.
SurModics shall keep Merck advised of the status of the actual and prospective
patent filings and, upon Merck’s request, shall provide advance copies of any
papers related to the filing, prosecution and maintenance of such patent
filings. SurModics shall promptly give notice to Merck of the grant, lapse,
revocation, surrender, invalidation or abandonment of any SurModics Patent
Rights licensed to Merck for which SurModics is responsible for the filing,
prosecution and maintenance.     (f)   Costs. Except as provided in this
Section 7.1, with respect to all filings hereunder, the filing Party shall be
responsible for payment of all costs and expenses related to such filings.

7.2   [*]       [*]   7.3   Interference, Opposition, Reexamination and Reissue

  (a)   Each party shall, within [*] of learning of such event, inform other
Party of any request for, or filing or declaration of, any interference,
opposition, reissue or reexamination relating to SurModics Patent Rights or
Program Patent Rights. Merck and SurModics shall thereafter consult and
cooperate fully to determine a course of action with respect to any such
proceeding. Merck shall have the right to review and approve any submission to
be made in connection with such proceeding pertaining to Program Patent Rights
and Merck shall have the right to review and comment on any submission to be
made in connection with SurModics Patent Rights.     (b)   SurModics shall not
initiate any reexamination, interference or reissue proceeding relating to
SurModics Patent Rights or Program Patent Rights without the prior written
consent of Merck, which consent shall not be unreasonably withheld, or delayed.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-36-



--------------------------------------------------------------------------------



 



  (c)   In connection with any interference, opposition, reissue, or
reexamination proceeding relating to SurModics Patent Rights or Program Patent
Rights, Merck and SurModics will cooperate fully and will provide each other
with any information or assistance that either may reasonably request. SurModics
shall keep Merck informed of developments in any such action or proceeding,
including, to the extent permissible by law, consultation on and approval of any
settlement, the status of any settlement negotiations and the terms of any offer
related thereto.     (d)   The Parties shall share equally the expense of any
interference, opposition, reexamination, or reissue proceeding relating to
SurModics Patent Rights licensed to Merck under this Agreement, except to the
extent that SurModics Patent Rights or Program Patent Rights have also been
licensed to a Third Party then all parties shall share in the expense on a
pro-rated basis.

7.4   Enforcement and Defense

  (a)   During the Term, each of the Parties shall promptly notify the other in
the event they learn of (i) any known or suspected infringement of SurModics
Patent Rights or Program Patent Rights that cover a Product in the Field, or
(ii) any known or suspected misappropriation or misuse of SurModics Know-How
that covers a Product in the Field (the “Infringement Notice"). The Parties
shall thereafter consult and cooperate fully to determine a course of action,
including but not limited to the commencement of legal action by either or both
Merck and SurModics, to terminate any infringement of the SurModics Patent
Rights or Program Patent Rights or any misappropriation or misuse of the
SurModics Know-How. However, SurModics, upon notice to Merck, shall have the
first right to initiate and prosecute such legal action at its own expense and
in the name of SurModics (or in the name of Merck and SurModics in the case of
Joint Program Patent Rights), or to control the defense of any declaratory
judgment action relating to SurModics Patent Rights, Program Patent Rights or
SurModics Know-How. SurModics shall inform Merck if it elects not to exercise
such first right promptly, but in no event later than [*] from the date of the
Infringement Notice by either Party, and Merck shall thereafter have the right
to either initiate and prosecute such action or to control the defense of such
declaratory judgment action in the name of Merck and, if necessary, SurModics.
Each Party shall have the right to be represented by counsel of its own
choice.[*]     (b)   In the event that SurModics elects not to initiate and
prosecute an action as provided in paragraph (a), and Merck elects to do so, the
costs of any course of action to terminate such infringement of SurModics Patent
Rights, Program Patent Rights or misappropriation or misuse of SurModics
Know-How, including without limitation the costs of any legal action commenced
or the defense of any declaratory judgment, shall be borne solely by Merck.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-37-



--------------------------------------------------------------------------------



 



  (c)   For any action to terminate any infringement of SurModics Patent Rights
or Program Patent Rights or any misappropriation or misuse of SurModics
Know-How, in the event that Merck is unable to initiate or prosecute such action
solely in its own name, [*] In connection with any action, Merck and SurModics
will cooperate fully and will provide each other with any information or
assistance that either may reasonably request. Each Party shall keep the other
informed of developments in any action or proceeding, including, to the extent
permissible by law, consultation on and approval of any settlement, the status
of any settlement negotiations and the terms of any offer related thereto;
provided, that neither Party may enter into a settlement or consent judgment or
other voluntary final disposition of a suit under this Section that materially
affects the other Party’s rights or interests without the consent of the other
Party, which consent shall not be unreasonably withheld, or delayed.     (d)  
Any recovery (including without limitation royalties, settlement fees or other
consideration) obtained by either or both Merck and SurModics in connection with
or as a result of any action contemplated by this Section, whether by settlement
or otherwise, shall be shared in order as follows:

  (i)   [*]     (ii)   [*]     (iii)   [*]

  (e)   Notwithstanding anything herein to the contrary, the Parties’ rights and
obligations under this Section 7.4 shall apply only to the extent that any
infringement, misappropriation or misuse pertains to SurModics Patent Rights,
Program Patent Rights or SurModics Know-How that claim or cover one or more
Products and this Section 7.4 shall not apply, and Merck shall have no rights
hereunder, to the extent that any infringement, misappropriation or misuse
pertains to SurModics Patent Rights, Program Patent Rights or SurModics Know-How
that claim or cover any I-vation Platform incorporating a compound(s) other than
TA Compounds, [*]

7.5   Infringement

  (a)   If either Party or its Affiliates receives a written notice from a Third
Party alleging that the development or commercialization of a Product infringes
or otherwise violates the intellectual property rights of such Third Party, then
such Party shall promptly notify the other Party in writing of the allegation.
As soon as reasonably practicable after the receipt of such notice, the Parties
shall meet and consider the appropriate course of action with respect to the
allegation. The Parties shall at all times cooperate, share all material notices
and filings in a

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-38-



--------------------------------------------------------------------------------



 



      timely manner, provide all reasonable assistance to each other. Each Party
shall have the right to defend any action naming it. Neither Party may enter
into a settlement or consent judgment or other voluntary final disposition of a
suit under this Section that materially affects the other Party’s rights or
interests without the consent of the other Party, which consent shall not be
unreasonably withheld, - or delayed. For the sake of clarity, the rights and
obligations in this Section relating to notice, cooperation and limitations on
settlement shall apply even if only one Party defends the relevant action.    
(b)   SurModics shall inform Merck of any certification regarding any SurModics
Patent Rights it has received pursuant to either 21 U.S.C. §§355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV) or its successor provisions, or any similar provisions in a
country in the Territory other than the United States, and shall provide Merck
with a copy of such certification within [*] of receipt. SurModics’ and Merck’s
rights with respect to the initiation and prosecution of any legal action as a
result of such certification or any recovery obtained as a result of such legal
action shall be as defined in paragraphs 7.4(a)-(d); provided, however, that
SurModics shall exercise its first right to initiate and prosecute any action
and shall inform Merck of such decision within [*] of receipt of the
certification, after which time Merck shall have the right to initiate and
prosecute such action. Regardless of which Party has the right to initiate and
prosecute such action, both Parties shall, as soon as practicable after
receiving notice of such certification, convene and consult with each other
regarding the appropriate course of conduct for such action. The non-initiating
Party shall have the right to be kept fully informed and participate in
decisions regarding the appropriate course of conduct for such action, and the
right to join and participate in such action.

7.6   Cooperation; Patent Term Extension and Restoration       The Parties agree
to cooperate and to take reasonable actions to maximize the protections
available under the safe harbor provisions of 35 U.S.C. 103(c) for U.S.
patents/patent applications. The Parties hereto shall cooperate with each other,
including without limitation to provide necessary information and assistance as
the other Party may reasonably request, in obtaining patent term extension,
restoration or supplemental protection certificates or their equivalents in any
country in the Territory where applicable to SurModics Patent Rights. In the
event that elections with respect to obtaining such patent term restoration are
to be made, Merck shall have the right to make the election and SurModics agrees
to abide by such election. All costs, fees and expenses incurred in obtaining
patent term extensions, restorations or supplemental protection certificates
shall be shared equally by SurModics and Merck.   7.7   [*]       [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-39-



--------------------------------------------------------------------------------



 



8.   MANUFACTURING AND SUPPLY OBLIGATIONS   8.1   Pursuant to the terms of the
Supply Agreement, SurModics agrees to Manufacture (as defined in the Supply
Agreement), or have Manufactured, and supply Merck’s and its Related Parties’
requirements for (a) Clinical Product (as defined in the Supply Agreement) in
the Territory for use in the Clinical Trials, the Research Program and other
non-commercial uses by Merck, and its Related Parties, and (b) Marketed Product
as defined in the Supply Agreement) for sale in the Territory.   8.2   SurModics
shall provide the scale up and technology transfer services to Merck as
specified in Sections 2.6 and 12.9(d) of the Supply Agreement. Such obligations
shall survive termination of the Supply Agreement and constitute the obligations
of SurModics under this Agreement as if fully set forth herein.   9.   TERM AND
TERMINATION   9.1   Term and Expiration       This Agreement shall be effective
as of the Effective Date and unless terminated earlier pursuant to Sections 9.2
or 9.3, this Agreement shall continue in effect until expiration of all royalty
obligations hereunder. Upon expiration of this Agreement, Merck’s licenses
pursuant to Section 3.1, if granted, shall become fully paid-up, perpetual
licenses. For the purposes of this Agreement, “Term” shall mean the period
commencing with the Effective Date through to the date of such expiration or
earlier termination referenced in the first sentence of this Section, and in the
event this Agreement is terminated or expires only with respect to TA Products,
[*], “Term” of this Agreement as it applies to such Product shall terminate as
of the effective termination or expiration date for such Product as specified in
this Article 9.   9.2   Termination by Merck       Notwithstanding anything
contained herein to the contrary, Merck shall have the right to terminate this
Agreement, in its entirety or on a Product-by-Product basis, at any time in its
sole discretion by giving [*] advance written notice to SurModics. No later than
[*] after the effective date of such termination, each Party shall return or
cause to be returned to the other Party all Information in tangible form
received from the other Party and all copies thereof or in the case of
termination with respect to a Product, Information with respect to such Product;
provided, however, that each Party may retain any Information reasonably
necessary for such Party’s continued practice under any license(s) which do not
terminate pursuant to this Section, and may keep one copy of Information
received from the other Party in its confidential files for record purposes. In
the event of termination under this Section 9.2: (i) each Party shall pay all
amounts then due and owing as of the termination date; (ii) Merck’s license
pursuant to Section 3.1.2 shall become a perpetual license; and (iii) except for
the surviving provisions set forth in this Section 9.2, Section 9.3.2(c) and
Section 9.4, the rights and obligations of the Parties hereunder shall terminate
as of the date of such termination or in the case of termination

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-40-



--------------------------------------------------------------------------------



 



    with respect to a Product, those rights and obligations of the Parties with
respect to such Product shall terminate as of the date of such termination.  
9.3   Termination for Cause

  9.3.1   Cause for Termination. This Agreement may be terminated at any time
during the Term:

  (a)   upon written notice by either Party if the other Party is in breach of
its material obligations hereunder by causes and reasons within its control and
has not cured such breach within [*] after notice requesting cure of the breach;
provided, however, that in the event of a good faith dispute with respect to the
existence of a material breach, the [*] as the case may be) cure period shall be
tolled until such time as the dispute is resolved pursuant to Section 11.6;    
(b)   by either Party upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, that in the case of any involuntary bankruptcy
proceeding such right to terminate shall only become effective if the Party
consents to the involuntary bankruptcy or such proceeding is not dismissed
within [*] after the filing thereof.

  9.3.2   Effect of Termination for Cause on License.

  (a)   If SurModics terminates this Agreement under Section 9.3.1(a), (i)
Merck’s licenses pursuant to Section 3.1.1 and 3.1.4 shall terminate as of such
termination date; (ii) Merck shall pay all amounts then due and owing as of the
termination date; and (iii) Merck shall, within [*] after the effective date of
such termination, return or cause to be returned to SurModics all Information in
tangible form and all substances or devices delivered or provided by SurModics,
as well as any other material provided by SurModics in any medium; provided that
if SurModics terminates this Agreement pursuant to Section 9.3.1(a) for Merck’s
breach of its material obligation under Section 3.5, this Agreement shall be
terminated only with respect to the particular Product for which such breach has
occurred and the Agreement shall otherwise remain in full force and effect with
respect to the remaining Products covered by this Agreement for which a breach
of Section 3.5 has not occurred.     (b)   If Merck terminates this Agreement
under Section 9.3.1(a), [*] In addition, (x) SurModics shall, within [*] after
the effective date of such termination, return or cause to be returned to Merck
all Information in

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-41-



--------------------------------------------------------------------------------



 



      tangible form, and all substances or compositions delivered or provided by
Merck, including Merck Material, as well as any other material provided by Merck
in any medium, and (y) SurModics obligations under Article 8 shall continue
until satisfied.     (c)   Upon termination of this Agreement by Merck pursuant
to Section 9.2, or by SurModics pursuant to Section 9.3.1(a), [*]     (d)   If
this Agreement is terminated by Merck pursuant to Section 9.3.1(b) due to the
rejection of this Agreement by or on behalf of SurModics under Section 365 of
the United States Bankruptcy Code (the “Code”), all licenses and rights to
licenses granted under or pursuant to this Agreement by SurModics to Merck are,
and shall otherwise be deemed to be, for purposes of Section 365(n) of the Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Code. The Parties agree that Merck, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against SurModics under the Code, Merck shall be entitled to a complete
duplicate of, or complete access to (as Merck deems appropriate), any such
intellectual property and all embodiments of such intellectual property. Such
intellectual property and all embodiments thereof shall be promptly delivered to
Merck (i) upon any such commencement of a bankruptcy proceeding upon written
request therefor by Merck, unless SurModics elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under (i) above,
upon the rejection of this Agreement by or on behalf of SurModics upon written
request therefor by Merck.         The foregoing provisions of this
Section 9.3.1(d) are without prejudice to any rights Merck may have arising
under the Code or other applicable law.

9.4   Effect of Expiration or Termination; Survival       Expiration or
termination, in its entirety or on a Product-by-Product basis, of this Agreement
shall not relieve the Parties of any obligation accruing prior to such
expiration or termination. Any expiration or termination, in its entirety or on
a Product-by-Product basis, of this Agreement shall be without prejudice to the
rights of either Party against the other accrued or accruing under this
Agreement prior to expiration or termination, including without limitation the
obligation to pay royalties for Products sold prior to such expiration or
termination. In the case of termination of this Agreement with respect to a
particular Product(s), only those provisions relating to such Products shall
terminate and otherwise, the Agreement shall remain in full force and effect.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-42-



--------------------------------------------------------------------------------



 



    The provisions of Article 4 shall survive the expiration or termination of
this Agreement and shall continue in effect for [*] In addition, the provisions
of [*] shall survive any expiration or termination of this Agreement.   10.  
INDEMNIFICATION   10.1   Indemnification by Merck.       Merck agrees to
indemnify, defend and hold harmless SurModics, its Affiliates and their
respective directors, officers, employees and agents from and against any
liabilities, losses, costs, damages, fees or expenses arising out of any Third
Party claim relating to or resulting from [*]   10.2   Indemnification by
SurModics       SurModics agrees to indemnify, defend and hold harmless Merck,
its Affiliates and their respective directors, officers, employees and agents
from and against any liabilities, losses, costs, damages, fees or expenses
arising out of any Third Party claim relating to or resulting from [*]   10.3  
Third Party Claim Procedure       A Person entitled to indemnification under
this Article 10 (an “Indemnified Party”) shall give prompt written notification
to the Person from whom indemnification is sought (the “Indemnifying Party”) of
the commencement of any action, suit or proceeding relating to a Third Party
claim for which indemnification may be sought or, if earlier, upon the assertion
of any such claim by a Third Party (it being understood and agreed, however,
that the failure by an Indemnified Party to give notice of a Third-Party claim
as provided in this Section 10.3 shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually damaged as a result of such failure to
give notice). Within [*] after delivery of such notification, the Indemnifying
Party may, upon written notice thereof to the Indemnified Party, assume control
of the defense of such Third Party claim with counsel reasonably satisfactory to
the Indemnified Party. If the Indemnifying Party does not assume control of such
defense, the Indemnified Party shall control such defense. The Party not
controlling such defense may participate therein at its own expense. The Party
controlling such defense shall keep the other Party advised of the status of
such action, suit, proceeding or claim and the defense thereof and shall
consider recommendations made by the other Party with respect thereto. The
Indemnified Party shall not agree to any settlement of such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld, delayed or conditioned. The
Indemnifying Party shall not agree to any settlement of such action, suit,
proceeding or claim or consent to any judgment in respect thereof that does not
include a complete and unconditional release of the Indemnified

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-43-



--------------------------------------------------------------------------------



 



    Party from all liability with respect thereto or that imposes any liability
or obligation on the Indemnified Party without the prior written consent of the
Indemnified Party.   11.   MISCELLANEOUS   11.1   Force Majeure       Neither
Party shall be held liable to the other Party nor be deemed to have defaulted
under or breached this Agreement for failure or delay in performing any
obligation, other than a payment obligation, under this Agreement to the extent
that such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, potentially including, but not limited
to, embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, fire, floods, or other acts of God, or acts, omissions or
delays in acting by any governmental authority or the other Party. The affected
Party shall notify the other Party of such force majeure circumstances as soon
as reasonably practical, and shall promptly undertake all reasonable efforts
necessary to cure such force majeure circumstances.   11.2   Assignment/ Change
of Control

  11.2.1   Except as provided in this Section 11.2, this Agreement may not be
assigned or otherwise transferred, nor may any right or obligation hereunder be
assigned or transferred, by either Party without the consent of the other Party.
    11.2.2   Merck may, without SurModics’ consent, assign this Agreement and
its rights and obligations hereunder in whole or in part to a Merck Affiliate or
in connection with a Change of Control and Merck may undergo a Change of
Control.     11.2.3   SurModics may assign this Agreement in its entirety to the
successor party in connection with a Change of Control and undergo a Change of
Control; provided that SurModics shall provide written notice to Merck within at
least [*] after the completion of such Change of Control, and if such Change of
Control is a Competing Pharma Change of Control, Merck shall have the right, at
Merck’s

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-44-



--------------------------------------------------------------------------------



 



      election at any time after such Competing Pharma Change of Control has
occurred, by written notice to SurModics to [*]

  (a)   [*]     (b)   [*]     (c)   [*]     (d)   [*]

  11.2.4   Any permitted assignee shall assume all assigned obligations of its
assignor under this Agreement. Any attempted assignment not in accordance with
this Section 11.2 shall be void.

11.3   Severability       If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.   11.4   Notices       All notices which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

     
If to SurModics, to:
  SurModics, Inc.
 
  9924 West 74th Street
Eden Prairie, MN 55344
 
   
 
  Attn: Chief Executive Officer
Facsimile: (952) 829-2743
 
   
with a copy to:
  SurModics, Inc.
 
  One Corporate Park, Suite 150
Irvine, CA 92606
 
   
 
  Attn: President, Ophthalmology Division

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-45-



--------------------------------------------------------------------------------



 



     
 
  Fax: (949) 387-7465
 
   
If to Merck, to:
  Merck & Co., Inc.
 
  One Merck Drive [*]
 
  P.O. Box 100
 
  Whitehouse Station, NJ 08889-0100
 
   
 
  Attn: [*]
 
  Facsimile: [*]
 
   
and:
  Merck & Co., Inc.
 
  One Merck Drive [*]
 
  P.O. Box 100
 
  Whitehouse Station, NJ 08889-0100
 
   
 
  Attn: [*]
Facsimile: [*]

  or to such other address(es) as the Party to whom notice is to be given may
have furnished to the other Party in writing in accordance herewith. Any such
notice shall be deemed to have been given: (a) when delivered, if personally
delivered or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch, if sent by nationally-recognized overnight courier; or (c) on the
fifth (5th) business day following the date of mailing, if sent by mail.   11.5
  Applicable Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the patent laws of the
United States, without reference to any rules of conflict of laws or renvoi.  
11.6   Dispute Resolution

  11.6.1   The Parties shall negotiate in good faith and use reasonable efforts
to settle any dispute, controversy or claim arising from or related to this
Agreement or the breach thereof. If the Parties do not fully settle, and a Party
wishes to pursue the matter, each such dispute, controversy or claim that is not
an “Excluded Claim” shall be finally resolved by binding arbitration in
accordance with the Commercial Arbitration Rules and Supplementary Procedures
for Large Complex

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-46-



--------------------------------------------------------------------------------



 



      Disputes of the American Arbitration Association (“AAA”), and judgment on
the arbitration award may be entered in any court having jurisdiction thereof.
[*]     11.6.2   The arbitration shall be conducted by a panel of three persons
experienced in the pharmaceutical business: [*] after initiation of arbitration,
each Party shall select one person to act as arbitrator; and the two
Party-selected arbitrators shall select a third arbitrator [*] of their
appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA. The place of arbitration shall be New York, New York in the event that
SurModics initiates a proceeding under this Section 11.6, and Minneapolis,
Minnesota in the event that Merck initiates a proceeding under this
Section 11.6. All proceedings and communications shall be in English.     11.6.3
  Either Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved.
Either Party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any injunctive or provisional relief
necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration.    
11.6.4   Except to the extent necessary to confirm an award or as may be
required by law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.     11.6.5   The Parties agree that, in the event of a dispute over
the nature or quality of performance under this Agreement, neither Party may
terminate this Agreement until final resolution of the dispute through
arbitration or other judicial determination. The Parties further agree that any
payments made pursuant to this Agreement pending resolution of the dispute shall
be refunded if an arbitrator or court determines that such payments are not due.
    11.6.6   With respect to any dispute brought by SurModics claiming that
Merck has breached its diligence obligations under Section 3.5, no later than
[*] after selection of the third arbitrator in accordance with Section 11.6.2,
the Parties and their representatives shall hold a preliminary meeting with the
arbitrators, to mutually agree upon and thereafter follow procedures seeking to
assure that the arbitration will be concluded [*] from such meeting. Failing any
such mutual

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-47-



--------------------------------------------------------------------------------



 



      agreement, the arbitrators will design and the Parties shall follow
procedures to such effect.     11.6.7   As used in this Section, the term
“Excluded Claim” shall mean a dispute, controversy or claim that concerns
(a) the validity or infringement of a patent, trademark or copyright; or (b) any
antitrust, anti-monopoly or competition law or regulation, whether or not
statutory.

11.7   Entire Agreement; Amendments       This Agreement contains the entire
understanding of the Parties with respect to the Research Program and the
licenses granted hereunder. Any other express or implied agreements and
understandings, either oral or written, with regard to the Research Program or
the licenses granted hereunder, including, without limitation, the Collaboration
Agreement, dated June 22, 2005, are superseded by the terms of this Agreement.
This Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by authorized representatives of both Parties hereto.  
11.8   Affiliates       Each Party may perform its obligations hereunder
personally or through one of more Affiliates, although each Party shall
nonetheless be solely responsible for the performance of its Affiliates. Neither
Party shall permit any of its Affiliates to commit any act (including any act or
omission) which such Party is prohibited thereunder from committing directly.  
11.9   Headings       The captions to the several Articles and Sections hereof
are not a part of this Agreement, but are merely for convenience to assist in
locating and reading the several Articles and Sections hereof.   11.10  
Independent Contractors       It is expressly agreed that SurModics and Merck
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency. Neither SurModics
nor Merck shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.   11.11  
Waiver       The waiver by either Party hereto of any right hereunder, or of any
failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-48-



--------------------------------------------------------------------------------



 



  other right hereunder or of any other breach by or failure of such other
Party, whether of a similar nature or otherwise.   11.12   Cumulative Remedies  
    No remedy referred to in this Agreement is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law.   11.13   Waiver of Rule of
Construction       Each Party has had the opportunity to consult with counsel in
connection with the review, drafting and negotiation of this Agreement.
Accordingly, the rule of construction that any ambiguity in this Agreement shall
be construed against the drafting Party shall not apply.   11.14   Certain
Conventions       Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause, Schedule or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, Schedule or
Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender, (b) words such as “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole and not merely to the particular
provision in which such words appear, and (c) words using the singular shall
include the plural, and vice versa.   11.15   Business Day Requirements       In
the event that any notice or other action or omission is required to be taken by
a Party under this Agreement on a day that is not a business day then such
notice or other action or omission shall be deemed to be required to be taken on
the next occurring business day.   11.16   Counterparts       This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.   11.17   Adverse Experience Reporting       Subject to any duties
of confidentiality owed to Third Parties, each Party agrees throughout the Term
to notify the other Party within [*] in English of any information of which it
becomes aware concerning any side effect, injury, toxicity or sensitivity

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-49-



--------------------------------------------------------------------------------



 



    reaction, and/or Feasibility Study incident, near incident, medical device
report or any unexpected incident, and the severity thereof involving the
I-vation Platform, the Surgical Instrument, TA Product, [*], whether or not
determined to be attributable to the I-vation Platform or the Surgical
Instruments (hereinafter “Adverse Experience”), where such Adverse Experience is
serious and associated with the clinical uses, studies, investigations, tests or
marketing of the I-vation Platform, the Surgical Instruments, TA Product, [*],
whether or not determined to be attributable to the I-vation Platform or the
Surgical Instruments. With respect to all other adverse experiences, each Party
shall furnish the other Party with copies of such non-serious adverse
experiences reported to such Party in connection with the clinical uses,
studies, investigations, tests and marketing of the I-vation Platform, the
Surgical Instruments, TA Product, [*], in English, within [*] after receipt.
“Serious” as used in this Section refers to an experience which results in
death, is immediately life threatening, results in persistent and significant
disability/incapacity or requires in-patient hospitalization, or prolongation of
existing hospitalization, or is a congenital anomaly, cancer or an overdose.
Other important medical events that may jeopardize the patient or may require
intervention to prevent one of the outcomes previously listed should also be
considered serious. In addition, a device malfunction report (if the device
failed to perform as intended and caused a serious event described in the
criteria above) will be handled as a serious adverse experience report. All
other medical device reports that suggest the device caused or contributed to a
non-serious adverse experience should be handled as a non-serious experience
report. Furthermore, each Party agrees throughout the term of the Agreement to
notify the other Party in English of any Serious Adverse Experience which occurs
in the Territory within [*] after such Party becomes aware of such event and of
any Non-serious Adverse Experience which occurs in the Territory [*] after such
Party becomes aware of such event.       It is understood and agreed that these
adverse experience reporting requirement provisions are based on the policies
and procedures of Merck and regulatory reporting requirements. Accordingly, in
the event of changes to regulatory requirements for adverse experience
reporting, SurModics agrees to comply with such revised notification
requirements.       As soon as practicable after the Effective Date, but no
later than the start of Merck Clinical Trials, the Parties shall enter into a
separate and more detailed agreement concerning adverse experience exchange and
reporting.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

     
MERCK & CO., INC.
  SURMODICS, INC.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

-50-



--------------------------------------------------------------------------------



 



                         
By:
          By:                                  
 
  Name:           Name:   Bruce J Barclay    
 
  Title:           Title:   Chief Executive Officer    

-51-



--------------------------------------------------------------------------------



 



SCHEDULE 1.58
[*]

1.   [*]   2.   [*]   3.   [*]   4.   [*]   5.   [*]   6.   [*]   7.   [*]   8.
  [*]   9.   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 i 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.65
SURMODICS BACKGROUND PATENTS
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 ii 

 



--------------------------------------------------------------------------------



 



[*]
[*]

                                          [*]    [*]   [*]      [*]      [*]   
  [*]     
 
                    [*]       [*]       [*]  
 
            [*]       [*]       [*]       [*]  
 
                    [*]       [*]       [*]  
 
                            [*]          
 
    [*]               [*]       [*]       [*]  
 
            [*]                          
[*]
                    [*]       [*]       [*]  
 
            [*]       [*]       [*]       [*]  
 
    [*]       [*]       [*]       [*]       [*]  
 
    [*]       [*]       [*]       [*]       [*]  
 
                    [*]       [*]       [*]  
[*]
    [*]       [*]       [*]       [*]       [*]  
 
    [*]       [*]       [*]       [*]       [*]  
[*]
    [*]       [*]       [*]       [*]       [*]  
 
    [*]       [*]       [*]       [*]       [*]  
[*]
    [*]       [*]       [*]       [*]       [*]  
 
                    [*]       [*]       [*]  
[*]
    [*]       [*]       [*]       [*]       [*]  
[*]
    [*]       [*]       [*]       [*]       [*]  
[*]
    [*]       [*]       [*]               [*]  

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 iii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 iv 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 v 

 



--------------------------------------------------------------------------------



 



         
[*]
       
 
       
[*]
       
 
       
 
  -   [*]
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
       
[*]
       
 
       
 
  -   [*]
 
       
 
      [*]
[*]
 
      [*]
 
      [*]
 
       
 
  -   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 vi 

 



--------------------------------------------------------------------------------



 



             
[*]
           
 
           
 
  -       [*]
 
  -       [*]
 
  -       [*]
 
  -       [*]
 
           
 
      o   [*]
 
      o   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 vii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 viii 

 



--------------------------------------------------------------------------------



 



         
[*]
       
 
       
[*]
       
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
       
[*]
       
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 ix 

 



--------------------------------------------------------------------------------



 



         
 
  -   [*]
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 x 

 



--------------------------------------------------------------------------------



 



         
[*]
       
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
       
[*]
       
 
       
[*]
       
 
       
[*]
       
 
       
[*]
       

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xi 

 



--------------------------------------------------------------------------------



 



         
[*]
       
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
       
[*]
       
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]
 
  -   [*]
 
       
[*]
       
 
       
 
  -   [*]
 
  -   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xii 

 



--------------------------------------------------------------------------------



 



         
 
  -   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xiii 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.3.2
[*]
SUMMARY
This schedule is provided to identify the scope of work and estimated budgets
for 2007. This assumes that work will begin on [*] (and may be adjusted as
appropriate based upon an actual later start date) and include continuation of
the [*] [*] and initiation of [*] development work. This work is described
broadly in the following sections of Schedule 2.1 Merck-SurModics Collaborative
Research Program.
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
The estimated budget for work conducted from [*] is approximately [*] The actual
charges will be based upon [*]
• [*]
• [*]
• [*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xiv 

 



--------------------------------------------------------------------------------



 



[*]

          [*]   [*]    
[*]
       
[*]
  [*]    
[*]
  [*]   [*]
 
  [*]   [*]
[*]
  [*]   [*]
 
  [*]   [*]
 
  [*]   [*]
[*]
  [*]   [*]
[*]
       
[*]
  [*]   [*]
[*]
  [*]   [*]
 
  [*]   [*]
[*]
  [*]   *[]
[*]
  [*]   [*]
[*]
  [*]    

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xv 

 



--------------------------------------------------------------------------------



 



             
[*]
           
 
           
[*]
           
 
           
[*]
           
 
  [*]        
 
      • [*]    
 
      • [*]    
 
      • [*]    
 
      • [*]    
 
      • [*]    
 
           
 
  [*]        
 
      [*]    
 
      [*]    
 
      [*]    
 
           
 
          [*]
 
          [*]
 
          [*]
 
          [*]
 
          [*]
 
           
 
  [*]        

      [*]   [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xvi 

 



--------------------------------------------------------------------------------



 



             
[*]
           
 
  [*]        
 
      • [*]    
 
      • [*]    
 
      • [*]    
 
      • [*]    
 
      • [*]    
 
           
 
  [*]        
 
      [*]    
 
      [*]    
 
      [*]    
 
           
 
          [*]
 
          [*]
 
          [*]
 
          [*]
 
          [*]
 
           
 
  [*]        

[*]

      [*]   [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xvii 

 



--------------------------------------------------------------------------------



 



[*]
     [*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xviii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

      [*]   [*]
[*]
   
• [*]
  [*]
• [*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xix 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xx 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
  [*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxi 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
   [*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxiii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxiv 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]

         
[*]
    [*]  
[*]
    [*]  
[*]
    [*]  
[*]
    [*]  
[*]
    [*]  

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxv 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.2.3
FORM OF FEASIBILITY STUDY AGREEMENT
This Feasibility Study Agreement (this “Study Agreement"), dated as of
                    , 200X is made by and between Merck & Co., Inc., a New
Jersey corporation (“Merck") and SurModics, Inc., a Minnesota corporation
(“SurModics”) and confirms the terms under which Merck and SurModics will
conduct a Feasibility Study pursuant to the Exclusive License and Research
Collaboration Agreement between the Parties dated as of [insert effective date]
(the “License Agreement”).

1.   DEFINITIONS       All capitalized terms in this Study Agreement (whether
used in the singular or the plural), unless otherwise defined herein shall have
the meanings set for the License Agreement. In addition, the following terms as
used in this Study Agreement, whether used in the singular or the plural shall
have the meanings set forth in this Section 1. References to “Sections” in this
Study Agreement shall be to Sections of this Study Agreement unless otherwise
specifically provided.   1.1   “License Agreement” shall have the meaning given
such term in the preamble to this Study Agreement   1.2   “Work Plan” shall mean
the research to be conducted under this Study Agreement as described in
Attachment A. The Work Plan format shall follow the format set forth in
Attachment C attached hereto.   2.   PURPOSE; WORK PLAN; THIRD PARTIES   2.1  
The Parties have entered in to this Study Agreement pursuant to Section 3.2.3 of
the License Agreement to determine [*].   2.2   Each Party agrees to use
Commercially Reasonable Efforts to perform its respective tasks under this Study
Agreement and as set forth in the Work Plan. All work performed hereunder will
be conducted under the direction of the JRC which shall have sole
decision-making authority with respect to any amendments to the Work Plan in
accordance with Article 2 of the License Agreement.   2.3   Merck shall be
entitled to utilize the services of its Affiliates and Third Parties to perform
its Work Plan responsibilities. SurModics shall be entitled to utilize the
service of Third Parties to perform its Work Plan activities only upon Merck’s
prior written consent, or as

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxvi 

 



--------------------------------------------------------------------------------



 



    specifically set forth in the Work Plan. Each Party shall ensure: (a) that
all employees and permitted Third Parties involved in the Work Plan are subject
to confidentiality provisions at least as stringent as those of this Study
Agreement; (b) that each employee and permitted Third Party who works on the
Work Plan is qualified by appropriate experience and qualifications to perform
the Work Plan work assigned to such employee or permitted Third Party in a
capable and professional manner; and (c) that each employee and permitted Third
Party who works on the Work Plan has assigned their rights to inventions in a
manner consistent with the provisions of Section 7 of this Agreement.   3.   [*]
      Merck shall supply, [*] to carry out the Work Plan in accordance with this
Study Agreement. [*]   4.   FUNDING OF FEASIBILITY STUDY       The budget for
the research and development activities performed in accordance with the Work
Plan (“Study Budget”) is attached hereto as Attachment B. [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxvii 

 



--------------------------------------------------------------------------------



 



5.   CONFIDENTIALITY       All Information disclosed by one Party to the other
Party hereunder shall be maintained in confidence by the receiving Party and
shall not be disclosed to any Third Party or used for any purpose except as set
forth herein without the prior written consent of the disclosing Party, except
to the extent that such Information:

  (a)   is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by the
receiving Party’s business records;     (b)   is in the public domain by use
and/or publication before its receipt from the disclosing Party, or thereafter
enters the public domain through no fault of the receiving Party;     (c)   is
subsequently disclosed to the receiving Party by a Third Party who may lawfully
do so and is not under an obligation of confidentiality to the disclosing Party;
    (d)   is developed by the receiving Party independently of Information
received from the disclosing Party, as documented by the receiving Party’s
business records;     (e)   is required to be disclosed by Federal or State law,
by a court of competent jurisdiction, or is disclosed to a governmental or other
regulatory agency in order to obtain patents or to gain or maintain approval to
conduct clinical trials or to market Product, but such disclosure may be only to
the extent reasonably necessary to obtain patents or authorizations or as so
required by law or a court of competent jurisdiction;     (f)   is deemed
necessary by Merck to be disclosed to Related Parties, agents, consultants,
and/or other Third Parties for any and all purposes Merck and its Affiliates
deem necessary or advisable in the ordinary course of business in accordance
with this Study Agreement on the condition that such Third Parties agree to be
bound by the confidentiality and non-use obligations contained in this Study
Agreement; provided, however, that the term of confidentiality for such Third
Parties shall be no less than ten (10) years.

These obligations of confidentiality and non-use shall continue during the term
of this Study Agreement and continue until the longer of (i) ten (10) years
after termination or expiration of this Study Agreement or (ii) ten (10) years
after termination or expiration of the License Agreement.
 xxviii 

 



--------------------------------------------------------------------------------



 



6.   REPORTS       SurModics shall maintain records, in sufficient detail and in
good scientific manner appropriate for patent purposes which shall fully and
properly reflect all work done and all results achieved in performance of the
Work Plan. Upon completion of the Feasibility Study, SurModics shall provide a
complete written report of the Feasibility Study results to Merck (hereinafter
the “Feasibility Report”) within fifteen (15) days after completion of the
Feasibility Study. In addition to any other relevant results and information,
the Feasibility Report shall contain such information as specified in the Work
Plan.       Merck shall have the right, during normal business hours and upon
reasonable notice, to inspect and copy all documents generated by SurModics
relating to the Feasibility Study. Merck shall maintain such records and the
information disclosed therein in confidence in accordance with Section 5. Merck
shall have the right to arrange for its employees and/or consultants involved in
the activities contemplated hereunder to visit the offices and laboratories of
SurModics and any of its Third Party contractors as permitted under Section 2.3
during normal business hours and upon reasonable notice, and to discuss the
Feasibility Study work and its results in detail with the technical personnel of
SurModics. Upon request, SurModics shall provide Merck with copies of all
records related to the Feasibility Study.   7.   INVENTIONS   7.1   Ownership of
Information and Inventions. The entire right, title and interest in:

  (a)   SurModics Program Technology [*]     (b)   Merck Program Information and
Inventions [*]; and     (c)   Joint Program Information and Inventions shall be
owned [*]. Subject to the licenses granted under Article 3 of the License
Agreement and the exclusive efforts obligations set forth in Section 2.11
thereof, [*], without obligation to account to the other for exploitation
thereof, or to seek consent of the other Party for the grant of any license
thereunder.         Within thirty (30) days following the end of each Calendar
Quarter during the term of this Agreement, (i) SurModics shall disclose to Merck
in writing all SurModics Program Technology and Joint Program Information and
Inventions developed or invented by employees of SurModics or its Affiliates or
Third Parties acting on behalf of SurModics or its Affiliates during such
Calendar Quarter, and (ii) Merck shall promptly disclose to SurModics in writing
all Joint Program Information and Inventions and Merck Information and
Inventions

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxix 

 



--------------------------------------------------------------------------------



 



      developed or invented by employees of Merck or its Affiliates or Third
Parties acting on behalf of Merck or its Affiliates during such Calendar
Quarter.

7.2   Inventorship. Inventorship of inventions, whether or not patentable,
conceived and/or reduced to practice by the Parties in the course of exercising
rights or performing obligations pursuant to this Study Agreement, all related
intellectual property rights, and all other information developed in the course
of the Parties’ exercise of rights under or performance of this Agreement shall
be determined in accordance with the rules of inventorship under United States
patent laws.   8.   PUBLICATION       Any publication of the Feasibility Study
results by either Party shall be in accordance with Section 4.3 of the License
Agreement.   9.   COMPLIANCE WITH LAW       Each Party shall conduct its
respective tasks under the Work Plan in accordance with all applicable laws,
rules and regulations. In addition, if animals are used as part of the Work
Plan, SurModics will comply with the Animal Welfare Act or any other applicable
local, state, national and international laws or regulations relating to the
care and use of laboratory animals. Merck encourages SurModics to use the
highest standards, such as those set forth in the Guide for the Care and Use of
Laboratory Animals (NRC, 1996), for the humane handling, care and treatment of
such research animals. Any animals which receive the [*] in the course of the
investigation, or products derived from those animals, such as eggs or milk,
will not be used for food purposes, nor will these animals be used for
commercial breeding purposes. SurModics will notify Merck in writing of any
deviations from applicable regulatory or legal requirements. SurModics hereby
certifies that it will not and has not employed or otherwise used in any
capacity the services of any person debarred under Section 21 USC 335a in
performing any Feasibility Study hereunder.   10.   LIABILITY       Merck
assumes no responsibility and shall have no liability for the nature, conduct or
results of any research, testing or other work performed hereunder. THE [*] IS
SUPPLIED “AS IS” AND IS PROVIDED WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. SURMODICS
ACKNOWLEDGES

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxx 

 



--------------------------------------------------------------------------------



 



    THAT THE [*] IS EXPERIMENTAL IN NATURE AND MAY HAVE UNKNOWN HAZARDOUS
CHARACTERISTICS, IT IS AWARE OF THE RISKS OF WORKING WITH EXPERIMENTAL MATERIALS
AND THAT IT WILL STRICTLY ADHERE TO PROPER LABORATORY PROCEDURES FOR HANDLING
CHEMICALS WITH UNKNOWN HAZARDS.   11.   TERM AND TERMINATION   11.1   Term. This
Agreement shall continue in effect for a period of [*] from the date first
written above unless earlier terminated pursuant to this Section 11.   11.2  
Termination for Convenience. Merck may terminate this Study Agreement upon
thirty (30) days’ written notice to SurModics.   11.3   Termination for Breach.
Either party shall have the right to terminate this Study Agreement upon thirty
(30) days written notice to the other, in the event that the other party shall
commit any serious or persistent breach of any material provision of this Study
Agreement; provided, however, that if the Party receiving such notice of
termination shall cure such breach within said (30) day period, or take steps to
begin such cure if the cure cannot be fully effectuated in the thirty (30) day
period, the Study Agreement shall continue in full force and effect.   11.4  
Termination Triggered by Termination of License Agreement. Termination of the
License Agreement shall constitute and have the effect of termination of this
Study Agreement.   11.5   Effect of Termination. In the event of termination of
this Study Agreement pursuant to Section 11.2 above, Merck shall reimburse
SurModics for the pro-rata costs incurred in performance of the Work Plan and
for any non-cancelable commitments made up to the date of termination; provided,
however, that in no case will reimbursement under this Study Agreement exceed
the amount specified in the Study Budget. If this Study Agreement is terminated
pursuant to Section 11.3 above, then in addition to any other remedies available
to Merck under the License Agreement, no such reimbursement will be paid by
Merck to SurModics. Upon termination of this Study Agreement, or at any other
time that Merck may request, SurModics agrees to return all Candidate Compound
and all documents generated by SurModics in connection with the Feasibility
Study to Merck.   12.   SURVIVAL       The provisions of [*] and all definitions
relating to the foregoing, shall survive termination or expiration of this Study
Agreement.

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxxi 

 



--------------------------------------------------------------------------------



 



13.   NOTICES       Any notices required or provided by the terms of this Study
Agreement shall be in writing, addressed in accordance with this Section, and
shall be delivered personally or sent by certified or registered mail, return
receipt requested, postage prepaid or by nationally-recognized express courier
services providing evidence of delivery. The effective date of any notice shall
be the date of first receipt by the receiving Party. Notices shall be sent to
the addressee given below or to such other addressee as the Party to whom notice
is to be given may have provided to the other Party in writing in accordance
with this provision.

     
If to Merck:
  Attn: [*]
 
  Merck & Co., Inc.
 
  [*]
[*]
 
  [*]
 
   
With a copy to:
  [*]
 
  Merck & Co., Inc.
 
  P.O. Box 100
 
  One Merck Drive
 
  Whitehouse Station, NJ 08889-0100
 
   
If to SurModics:
  Chief Executive Officer
 
  SurModics, Inc.
 
  9924 West 74th Street
 
  Eden Prairie, MN 55344
 
  Fax: 952-829-2743
 
   
With a copy to:
  SurModics, Inc.
 
  One Corporate Park
 
  Suite 150
 
  Irvine, CA 92606
 
  Attn: Paul A. Lopez
 
  Fax: 949-387-7465

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxxii 

 



--------------------------------------------------------------------------------



 



14.   REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION PROVISIONS OF LICENSE
AGREEMENT       The representations and warranties relating to SurModics Program
Technology contained in the License Agreement are true and correct as of the
date of this Study Agreement and shall apply hereto.   15.   INCORPORATION OF
THE LICENSE AGREEMENT       The Parties expressly acknowledge and agree that the
provisions of the License Agreement are incorporated by reference herein, or by
their terms otherwise apply hereto, and further agree that such provisions shall
be given full effect in interpreting and enforcing this Study Agreement. In the
event of any inconsistency between this Study Agreement and the License
Agreement, the License Agreement shall control.   16.   COUNTERPARTS       This
Study Agreement may be executed (by facsimile or otherwise) in one or more
counterparts, each of which shall for all purposes be deemed an original and all
of which shall constitute one and the same agreement.       IN WITNESS WHEREOF,
the Parties have executed this Study Agreement as of the date first set forth
above.

     
MERCK & CO., INC.
  SURMODICS, INC.
 
   
By:
  By:
Name:
  Name:
Title:
  Title:

 xxxiii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxxiv 

 



--------------------------------------------------------------------------------



 



[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxxv 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxxvi 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxxvii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 xxxviii 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
FORM OF PRESS RELEASE
See Attached.
 xxxix 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 x1 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

         
[*]
  [*]    
[*]
  [*]   [*]
 
  [*]   [*]
 
  [*]   [*]
 
  [*]   [*]
 
  [*]   [*]
 
  [*]   [*]

 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 x1i 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 x1ii 

 



--------------------------------------------------------------------------------



 



[*]
[*]
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 x1iii 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
THIRD PARTIES WITH PATENT PROSECUTION RIGHTS
[*]
 

*   Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 x1iv 

 